Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated as of
September 30, 2016 and is entered into by and among INSMED INCORPORATED, a
Virginia corporation (“Parent”), CELTRIX PHARMACEUTICALS, a Delaware corporation
(“Celtrix”), and each of the subsidiaries joined hereto (the “Joined
Subsidiaries”, together with Parent and Celtrix are hereinafter collectively
referred to as the “Borrowers” and each individually as a “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement as lenders hereunder (collectively referred to as
“Lender”) and HERCULES CAPITAL, INC., a Maryland corporation (formerly known as
Hercules Technology Growth Capital, Inc.) in its capacity as administrative
agent and collateral agent for itself and Lender (in such capacity, the
“Agent”).

 

RECITALS

 

A.                                    WHEREAS, the Borrowers, Lender and Agent
are party to that certain Loan and Security Agreement dated as of June 29, 2012
(the “Original Closing Date”), as amended by that certain Amendment No. 1 to
Loan and Security Agreement dated as of July 24, 2012, as amended by that
certain Amendment No. 2 to Loan and Security Agreement dated as of November 25,
2013, as amended by that certain Amendment No. 3 to the Loan and Security
Agreement dated as of December 15, 2014, as further amended by that certain
Consent and Amendment No. 4 to the Loan and Security Agreement dated as of
June 9, 2015 and as further amended by that certain Amendment No. 5 to the Loan
and Security Agreement dated as of December 22, 2015 (as the same may have been
amended, modified, supplemented or restated and in effect from time to time, the
“Existing Loan and Security Agreement”);

 

B.                                    WHEREAS, immediately prior to the
effectiveness of this Amended and Restated Loan and Security Agreement, there
are Term Loans outstanding under the Existing Loan and Security Agreement in the
aggregate principal amount of $25,000,000 (the “Existing Term Loans”);

 

C.                                    WHEREAS, the Borrowers desire to obtain
financing to increase the aggregate amount of Term Loans up to an aggregate
amount of $55,000,000 (inclusive of the Existing Term Loans) for general
corporate purposes permitted pursuant to the terms of this Amended and Restated
Loan and Security Agreement;

 

D.                                    WHEREAS, the parties hereto desire to
amend and restate the Existing Loan and Security Agreement upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Amended and Restated Loan and Security Agreement, and for good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree that

 

--------------------------------------------------------------------------------


 

the Existing Loan and Security Agreement shall be amended and restated in its
entirety to read as follows (it being agreed that this Amended and Restated Loan
and Security Agreement shall not be deemed to evidence or result in a novation
or repayment and reborrowing of the Existing Term Loans under the Existing Loan
and Security Agreement):

 

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                             Unless otherwise defined herein, the following
capitalized terms shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, any Borrower and a third party Bank or other institution (including a
Securities Intermediary) with which such Borrower maintains a Deposit Account or
an account holding Investment Property in which such Borrower has granted to the
Agent a perfected first priority security interest in the subject account or
accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I.

 

“Additional Advance Conditions” means, in addition to the conditions set forth
in Sections 4.2 and 4.3 hereof, (i) Borrowers’ receipt of the consent of Lender,
in its sole discretion, to the making of the Additional Advance, (ii) receipt by
Agent of an Advance Request in respect of the Additional Advance, and
(iii) payment on the Advance Date of the Additional Advance of a fee equal to
three hundred seventy-five one hundredths of one percent (0.375%) of the
original principal amount of the Additional Advance (which fee shall be in
addition to the Facility Charge and shall be fully earned and non-refundable on
the Advance Date of the Additional Advance).

 

“Additional Advance” has the meaning given to it in Section 2.2(a).

 

“Administrative Borrower” has the meaning given to it in Section 11.20.

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by the Administrative
Borrower to the Agent in substantially the form of Exhibit A.

 

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question or (b) any
Person related by blood or marriage to any Person described in subsection (a) of
this paragraph.  As used in the definition of “Affiliate,” the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Amended and Restated Loan and Security Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Amortization Date” means May 1, 2018; provided that (i) such date shall be
extended by six (6) months if Borrowers complete patient enrollment in a CONVERT
Phase III study (INS-212) and (ii) such date also shall be extended by six
(6) months if a Financing Event occurs.  For clarity, the total extension of the
Amortization Date could be for twelve (12) months if both conditions (i) and
(ii) above are satisfied.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Borrower Products” means all products (including all drugs and biologics),
software, service offerings, technical data or technology currently being
designed, manufactured or sold by any Borrower or which any Borrower intends to
sell, license, or distribute in the future including any products or service
offerings under development, collectively, together with all products, software,
service offerings, technical data or technology that have been sold, licensed or
distributed by any Borrower since its incorporation.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of any
Borrower or any Subsidiary, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of any Borrower or any Subsidiary
in which the holders of such Borrower or such Subsidiary’s outstanding shares
immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether such Borrower or such Subsidiary is the surviving entity.

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Closing Date Term Loan Advance” has the meaning given in Section 2.2(a).

 

“Collateral” means the property described in Section 3.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in

 

3

--------------------------------------------------------------------------------


 

respect of which that Person is otherwise directly or indirectly liable;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards or merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any
Borrower or in which any Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Existing Loan and Security Agreement” as defined in Recital A.

 

“Existing Term Loans” as defined in Recital B.

 

“Facility Charge” means Two Hundred Sixty Two Thousand Five Hundred Dollars
($262,500).

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Financing Event” means evidence delivered by the Borrower to Agent that the
Borrowers have received, after the Closing Date, unrestricted and unencumbered
net cash proceeds in an amount of at least One Hundred Million Dollars
($100,000,000.00) from (a) the issuance and sale of new equity or convertible
debt securities, and/or (b) net upfront payments paid to the Borrowers in
conjunction with a development and/or commercial partnership(s) and/or other
corporate transaction.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

4

--------------------------------------------------------------------------------


 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services,
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of any Borrower’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; any Borrower’s
applications for any of the foregoing and reissues, extensions, or renewals
thereof; and any Borrower’s goodwill associated with any of the foregoing,
together with any Borrower’s rights to sue for past, present and future
infringement of Intellectual Property and the goodwill associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“Joined Subsidiaries” has the meaning given to it in the preamble to this
Agreement.

 

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant and any other documents executed in connection
with the Secured Obligations or the transactions contemplated hereby, as the
same may from time to time be amended, modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, prospects or condition (financial or
otherwise) of the Borrowers

 

5

--------------------------------------------------------------------------------


 

(taken as a whole); or (ii) the ability of the Borrowers to perform or pay the
Secured Obligations in accordance with the terms of the Loan Documents, or the
ability of the Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or the Agent’s Liens
on the Collateral or the priority of such Liens.

 

“Maximum Term Loan Amount” means Fifty-Five Million and No/100 Dollars
($55,000,000).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

 

“Note(s)” means a Term Note.

 

“Original Closing Date” as defined in Recital A.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, now owned or hereafter acquired by any Borrower or in which any
Borrower now holds or hereafter acquires any interest.

 

“Patents” means all letters patent, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

 

“Permitted Indebtedness” means: (i) Indebtedness of any Borrower in favor of the
Agent or Lender arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of up to $500,000 outstanding at any time secured by a
Lien described in clause (vii) of the defined term “Permitted Liens,” provided
such Indebtedness does not exceed the lesser of the cost or fair market value of
the Equipment financed with such Indebtedness; (iv) Indebtedness to trade
creditors incurred in the ordinary course of business, including Indebtedness
incurred in the ordinary course of business with corporate credit cards;
(v) Indebtedness that also constitutes a Permitted Investment; (vi) Subordinated
Indebtedness; (vii) reimbursement obligations in connection with letters of
credit that are secured by Cash and issued on behalf of any Borrower or a
Subsidiary thereof in an amount not to exceed $250,000 at any time outstanding,
(viii) other Indebtedness in an amount not to exceed $500,000 at any time
outstanding, (ix) guarantees of the obligations of any Borrower,
(x) Indebtedness of any Borrower to another Borrower; and (xi) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon any Borrower or any Subsidiary, as the case may be.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the

 

6

--------------------------------------------------------------------------------


 

date of investment therein, and (d) money market accounts; (iii) repurchases of
stock from former employees, directors, or consultants of any Borrower under the
terms of applicable repurchase agreements at the fair market value of such
securities in an aggregate amount not to exceed $250,000 in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the subject repurchase; (iv) Investments accepted in
connection with Permitted Transfers; (v) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of the
Borrowers’ business; (vi) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business, provided that this
subparagraph (vi) shall not apply to Investments of any Borrower in any
Subsidiary; (vii) Investments consisting of loans not involving the net transfer
on a substantially contemporaneous basis of cash proceeds to employees, officers
or directors relating to the purchase of capital stock of any Borrower pursuant
to employee stock purchase plans or other similar agreements approved by such
Borrower’s Board of Directors; (viii) Investments consisting of travel advances
or other customary business expenses, in each case, in the ordinary course of
business; (ix) Investments in newly-formed Subsidiaries organized in the United
States, provided that each such Subsidiary enters into a Joinder Agreement
promptly after their formation by any Borrower and execute such other documents
as shall be reasonably requested by the Agent; (x) Investments in other
Borrowers; (xi) Investments in Subsidiaries organized outside of the United
States for current, ordinary, and necessary operating expenses, not to exceed
Fifteen Million Dollars ($15,000,000.00) in the aggregate in any calendar year,
provided that no Event of Default has occurred and is continuing or would exist
after giving effect to such Investment; (xii) joint ventures or strategic
alliances in the ordinary course of the Borrowers’ business consisting of the
nonexclusive licensing of technology, the development of technology or the
providing of technical support, provided that any cash Investments by any
Borrower do not exceed $300,000 in the aggregate in any fiscal year; and
(xiii) additional Investments that do not exceed $250,000 in the aggregate.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of the
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that the Borrowers maintain adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of the Borrowers’ business;
provided, that the payment thereof is not yet required; (v) Liens arising from
judgments, decrees or attachments in circumstances which do not constitute an
Event of Default hereunder; (vi) the following deposits, to the extent made in
the ordinary course of business:  deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment or
software or other intellectual property constituting purchase money Liens and
Liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of “Permitted Indebtedness”;  (viii) Liens

 

7

--------------------------------------------------------------------------------


 

incurred in connection with Subordinated Indebtedness; (ix) leasehold interests
in leases or subleases and licenses granted in the ordinary course of business
and not interfering in any material respect with the business of the licensor;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) Liens on insurance proceeds securing the payment of
financed insurance premiums that are promptly paid on or before the date they
become due (provided that such Liens extend only to such insurance proceeds and
not to any other property or assets); (xii) statutory and common law rights of
set-off and other similar rights as to deposits of cash and securities in favor
of banks, other depository institutions and brokerage firms; (xiii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business so long as they do
not materially impair Borrowers’ use of the related property; (xiv) Liens on
Cash securing obligations permitted under clause (vii) of the definition of
Permitted Indebtedness; and (xv) Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by Liens of the
type described in clauses (i) through (xi) above; provided, that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced (as may have been reduced by any payment thereon) does not
increase.

 

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) non-exclusive and exclusive licenses and similar arrangements for
the use of Intellectual Property in the ordinary course of business (including,
without limitation, licenses of the Arikayce product) and licenses that could
not result in a legal transfer of title of the licensed property, or
(iii) dispositions of (x) worn-out, obsolete or surplus Equipment or
(y) Intellectual Property or Licenses that are not material, in each case, at
fair market value in the ordinary course of business, and (iv) other Transfers
of assets having a fair market value of not more than $250,000 in the aggregate
in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, other entity or government.

 

“Preferred Stock” means at any given time any equity security issued by any
Borrower that has any rights, preferences or privileges senior to such
Borrower’s common stock.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

 

“Prime Rate” means for any day, the prime rate as reported in The Wall Street
Journal for such day or if such rate is not published, as reasonably determined
by the Agent by reference to a similar publication.

 

“Receivables” means (i) all of the Borrowers’ Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

8

--------------------------------------------------------------------------------


 

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

 

“Secured Obligations” means the Borrowers’ obligations under this Agreement
(other than Section 8.1) and any Loan Document (other than the Warrant),
including any obligation to pay any amount now owing or later arising.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to the Lender in
its sole discretion.

 

“Subsequent Financing” means the sale by any Borrower, following the Closing
Date, pursuant to a broadly marketed offering to multiple investors, of shares
of its capital stock or of securities or instruments convertible into or
exercisable for shares of its capital stock (including, without limitation, an
offering and sale of units consisting of more than one type of Borrower
security) to one or more investor purchasers for cash in a single transaction or
series of related transactions, which offering and sale are not registered under
the Securities Act of 1933, as amended (such as a transaction in the nature of a
so-called “private investment in public equity,” or PIPE, transaction), the
primary purpose of which is a bona fide equity financing of the Borrower.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which a Borrower owns or controls more
than 50% of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.

 

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

 

“Term Loan Interest Rate” means for any day, greater of (a) nine and one-quarter
percentage points (9.25%) plus the sum of (x) the Prime Rate minus (y) four and
one-half percentage points (4.50%) or (b) nine and one-quarter percentage points
(9.25%).

 

“Term Loan Maturity Date” means October 1, 2020.

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any
Borrower or in which any Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in

 

9

--------------------------------------------------------------------------------


 

the United States Patent and Trademark Office or in any similar office or agency
of the United States of America, any State thereof or any other country or any
political subdivision thereof.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Warrant” means the warrant dated the Original Closing Date by and between
Parent and Hercules Capital, Inc.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.  Any obligations of
a person under an operating lease (whether existing on the date hereof or
entered into thereafter) that is not required (or would not be required) to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP as in effect on date hereof shall not be treated as a capital
lease solely as a result of the changes in GAAP after the date hereof.

 

SECTION 2.  THE LOANS

 

2.1                             [Reserved.].

 

2.2                             Term Loans.

 

(a)                                 Advances.  Subject to the terms and
conditions of this Agreement, (i) the Lender made and the Borrower drew the
Existing Term Loans on the Original Closing Date (which Existing Term Loans
remain outstanding on the Closing Date), (ii) the Lender will make, and the
Borrowers agree to draw, a Term Loan Advance (exclusive of the Existing Term
Loans Advance) of $10,000,000 on the Closing Date (the “Closing Date Term Loan
Advance”) and (iii) beginning on the Closing Date and continuing through
June 30, 2017, and subject to the Additional Advance Conditions, the
Administrative Borrower may request one (1) additional Term Loan Advance (the
“Additional Advance”) in the amount of $20,000,000.  The aggregate outstanding
Term Loan Advances shall in no event exceed the Maximum Term Loan Amount.

 

(b)                                 Advance Request.  To obtain a Term Loan
Advance, the Administrative Borrower shall complete, sign and deliver an Advance
Request (at least two Business

 

10

--------------------------------------------------------------------------------


 

Days before the Advance Date in the case of the Closing Date Term Loan Advance)
to the Agent.  Lender shall fund a Term Loan Advance in the manner requested by
the Advance Request provided that each of the conditions precedent to such Term
Loan Advance is satisfied as of the requested Advance Date.

 

(c)                                  Interest.  The principal balance of each
Term Loan Advance shall bear interest thereon from such Advance Date at the Term
Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed.  The Term Loan
Interest Rate will float and change on the day the Prime Rate changes from time
to time.

 

(d)                                 Payment.  The Borrowers will pay interest in
arrears on each Term Loan Advance on the first day of each month, beginning the
month after the Advance Date.  The Borrowers shall repay the aggregate Term Loan
principal balance that is outstanding on the Amortization Date in thirty (30)
equal monthly installments of principal and interest commencing on the
applicable Amortization Date and continuing on the first business day of each
month thereafter with any yet to accrue amortization payments due on the Term
Loan Maturity Date.  The entire Term Loan principal balance and all accrued but
unpaid interest hereunder, shall be due and payable on the Term Loan Maturity
Date.  The Borrowers shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
Lender will initiate debit entries to the Administrative Borrower’s account as
authorized on the ACH Authorization (i) on each payment date of all periodic
obligations payable to Lender under each Term Loan Advance and (ii) reasonable
invoiced out-of-pocket legal fees and costs incurred by the Agent or Lender in
connection with Section 11.11 of this Agreement.

 

2.3                                         Maximum Interest.  Notwithstanding
any provision in this Agreement or any other Loan Document, it is the parties’
intent not to contract for, charge or receive interest at a rate that is greater
than the maximum rate permissible by law that a court of competent jurisdiction
shall deem applicable hereto (which under the laws of the State of California
shall be deemed to be the laws relating to permissible rates of interest on
commercial loans) (the “Maximum Rate”).  If a court of competent jurisdiction
shall finally determine that the Borrowers have actually paid to the Lender an
amount of interest in excess of the amount that would have been payable if all
of the Secured Obligations had at all times borne interest at the Maximum Rate,
then such excess interest actually paid by the Borrowers shall be applied as
follows:  first, to the payment of principal outstanding on the Secured
Obligations; second, after all principal is repaid, to the payment of Lender’s
and the Agent’s accrued interest, costs, expenses, professional fees and any
other Secured Obligations; and third, after all Secured Obligations are repaid,
the excess (if any) shall be refunded to the Borrowers.

 

2.4                                         Default Interest.  In the event any
payment is not paid on the scheduled payment date, an amount equal to five
percentage points (5%) of the past due amount shall be payable on demand. In
addition, upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.2(c) plus five percentage points (5%) per
annum.  In the event

 

11

--------------------------------------------------------------------------------


 

any interest is not paid when due hereunder, delinquent interest shall be added
to principal and shall bear interest on interest, compounded at the rate set
forth in Section 2.2(c) or Section 2.4, as applicable.

 

2.5                                         Prepayment.  At the Borrowers’
option upon at least 7 Business Days’ prior notice to the Agent from the
Administrative Borrower, the Borrowers may prepay all, but not less than all, of
the outstanding Advances by paying entire principal balance, all accrued and
unpaid interest, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid in any of the first twelve (12) months following the Closing Date, 2%;
after twelve (12) months but prior to twenty four (24) months, 1%; and
thereafter, 0.50% (each, a “Prepayment Charge”).  The Borrowers agree that the
Prepayment Charge is a reasonable calculation of the Lender’s lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from an early repayment of the Advances.  The Borrowers shall prepay
the outstanding amount of all principal and accrued interest and unpaid interest
upon a Change in Control.

 

2.6                                         End of Term Charges.  On the
earliest to occur of (i) the Term Loan Maturity Date, (ii) the date that the
Borrowers prepay the outstanding Secured Obligations, or (iii) the date that the
Secured Obligations become due and payable, the Borrowers shall pay Lender a
charge equal to 4.15% of the aggregate initial principal amount of all Advances
funded hereunder. Notwithstanding the required payment date of such charges,
such charges shall be deemed earned by Lender as of the Closing Date.

 

2.7                                         Notes.  If so requested by Lender by
written notice to Borrowers, then Borrowers shall execute and deliver to Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of Lender pursuant to Section 11.13) (promptly after Borrowers’
receipt of such notice) a Note or Notes to evidence Lender’s Loans.

 

2.8                                         Commitment Fee; Facility Charge. The
parties acknowledge and agree that (i) Borrower paid to Lender a commitment fee
of $15,000 on or before the Closing Date, and that such commitment fee was fully
earned on the Closing Date and non-refundable regardless of the early
termination of this Agreement and (ii) the Facility Charge is fully earned and
owed on the Closing Date and non-refundable regardless of the early termination
of this Agreement.

 

2.9                                         Pro Rata Treatment.  Each payment
(including prepayment) on account of any fee and any reduction of the Term Loans
shall be made pro rata according to the Term Commitments of the relevant Lender.

 

SECTION 3.  SECURITY INTEREST

 

3.1                                         As security for the prompt, complete
and indefeasible payment when due (whether on the payment dates or otherwise) of
all the Secured Obligations, the Borrowers grant to the Agent a security
interest in all of the Borrowers’ right, title, and interest in and to the
following: all of each Borrower’s personal property whether now owned or
hereafter acquired (collectively, the “Collateral”), including the following: 
(a) Receivables; (b)

 

12

--------------------------------------------------------------------------------


 

Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property (but excluding thirty-five
percent (35%) of the capital stock of any foreign Subsidiary if to include such
capital stock as Collateral would cause Parent adverse tax consequences under
Internal Revenue Section 956 (or any successor statute); (g) Deposit Accounts;
(h) Cash; (i) Goods; and other tangible and intangible personal property of the
Borrowers whether now or hereafter owned or existing, leased, consigned by, or
acquired by, any Borrower and wherever located; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles (other than Intellectual Property Licenses which
prohibit such assignment (unless such provision would be rendered ineffective
with respect to the creation of the security interest hereunder pursuant to
Sections 9-406 or 9-408 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity)) that consist of rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of the
Agent’s security interest in the Rights to Payment.

 

SECTION 4.  CONDITIONS PRECEDENT TO LOANS

 

The obligations of Lender to make Term Loan Advances hereunder are subject to
the satisfaction by the Borrowers of the following conditions:

 

4.1                                         Closing Date Advance.  On or prior
to the Closing Date, the Borrowers shall have delivered to the Agent the
following:

 

(a)                                 executed originals of the Loan Documents,
Account Control Agreements, a legal opinion of the Borrowers’ counsel, and all
other documents and instruments reasonably required by the Lender to effectuate
the transactions contemplated hereby or to create and perfect the Liens of the
Agent with respect to all Collateral, in all cases in form and substance
reasonably acceptable to the Agent;

 

(b)                                 certified copy of resolutions of each
Borrower’s board of directors evidencing approval of the Loan and other
transactions evidenced by the Loan Documents;

 

(c)                                  certified copies of the Certificate of
Incorporation and the Bylaws, as amended through the Closing Date, of each
Borrower;

 

(d)                                 a certificate of good standing for each
Borrower from its state of incorporation and similar certificates from all other
jurisdictions in which such Borrower does business and where the failure to be
qualified would have a Material Adverse Effect;

 

13

--------------------------------------------------------------------------------


 

(e)                                  payment of the Facility Charge and
reimbursement of the Agent’s and Lender’s current expenses reimbursable pursuant
to this Agreement, which amounts may be deducted from the Closing Date Term Loan
Advance; and

 

(f)                                   such other documents as the Agent may
reasonably request.

 

4.2                                         All Advances.  On each Advance Date:

 

(a)                                 The Agent shall have received (i) an Advance
Request for the relevant Advance duly executed by the Administrative Borrower’s
Chief Executive Officer or Chief Financial Officer, and (ii) any other documents
the Agent may reasonably request.

 

(b)                                 The representations and warranties of the
Borrowers set forth in this Agreement and in the Warrant shall be true and
correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(c)                                  The Borrowers shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and at the time of
and immediately after such Advance no Event of Default shall have occurred and
be continuing.

 

(d)                                 Each Advance Request shall be deemed to
constitute a representation and warranty by the Borrowers on the relevant
Advance Date as to the matters specified in paragraphs (b) and (c) of this
Section 4.2 and as to the matters set forth in the Advance Request.

 

4.3                                         No Default.  As of the Closing Date
and each Advance Date, (i) no fact or condition exists that would (or would,
with the passage of time, the giving of notice, or both) constitute an Event of
Default and (ii) no event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing.

 

4.4                                         Additional Advance.  In addition to
the conditions set forth in Sections 4.2 and 4.3, the Additional Advance shall
be subject to the Additional Advance Conditions.

 

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

 

Each Borrower represents and warrants that:

 

5.1                                           Corporate Status.  Each Borrower
is a corporation duly organized, legally existing and in good standing under the
laws of its State of incorporation, and is duly qualified as a foreign
corporation in all jurisdictions in which the nature of its business or location
of its properties require such qualifications and where the failure to be
qualified could reasonably be expected to have a Material Adverse Effect.  Each
Borrower’s present name, former names (if any), locations, place of formation,
tax identification number, organizational identification number and other
information are correctly set forth in Exhibit

 

14

--------------------------------------------------------------------------------


 

C, as may be updated by the Administrative Borrower in a written notice
(including any Compliance Certificate) provided to the Agent after the Closing
Date.

 

5.2                                         Collateral.  Each Borrower owns the
Collateral and the Intellectual Property, free of all Liens, except for
Permitted Liens.  Each Borrower has the power and authority to grant to the
Agent a Lien in the Collateral as security for the Secured Obligations.

 

5.3                                         Consents.  Each Borrower’s
execution, delivery and performance of the Notes, this Agreement and all other
Loan Documents, and the Parent’s execution of the Warrant, (i) have been duly
authorized by all necessary corporate action of such Borrower, (ii) will not
result in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of such Borrower’s Certificate or
Articles of Incorporation (as applicable), bylaws, or any, law, regulation,
order, injunction, judgment, decree or writ to which such Borrower is subject
and (iv) except as described on Schedule 5.3, do not violate any contract or
agreement to which such Borrower is a party or require the consent or approval
of any other Person.  The individual or individuals executing the Loan Documents
on behalf of the Borrowers are duly authorized to do so.

 

5.4                                         Material Adverse Effect.  No event
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing. No Borrower is aware of any event likely to
occur that is reasonably expected to result in a Material Adverse Effect.

 

5.5                                         Actions Before Governmental
Authorities.  Except as described on Schedule 5.5, there are no actions, suits
or proceedings at law or in equity or by or before any governmental authority
now pending or, to the knowledge of any Borrower, threatened against or
affecting any Borrower or its property.

 

5.6                                         Laws.  No Borrower is in violation
of any law, rule or regulation, or in default with respect to any judgment,
writ, injunction or decree of any governmental authority, where such violation
or default is reasonably expected to result in a Material Adverse Effect.  No
Borrower is in default in any manner under any provision of any agreement or
instrument evidencing Indebtedness, or any other material agreement to which it
is a party or by which it is bound.  Each Borrower, its Affiliates and, to the
knowledge of such Borrower and its Affiliates, any agent or other party acting
on behalf of such Borrower or its Affiliates are in compliance with all
applicable anti-money laundering, economic sanctions and anti-bribery laws and
regulations, and none of the funds to be provided under this Agreement will be
used, directly or indirectly, for any activities in violation of such laws and
regulations.

 

5.7                                         Information Correct and Current.  No
information, report, Advance Request, financial statement, exhibit or schedule
furnished, by or on behalf of any Borrower to the Agent or Lender in connection
with any Loan Document or included therein or delivered pursuant thereto
contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not

 

15

--------------------------------------------------------------------------------


 

misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by any Borrower to the Agent
or Lender shall be (i) provided in good faith and based on the most current data
and information available to such Borrower, and (ii) the most current of such
projections provided to such Borrower’s Board of Directors.

 

5.8                                         Tax Matters.  Except as described on
Schedule 5.8, (a) each Borrower has filed all federal, state and local tax
returns that it is required to file, (b) each Borrower has duly paid or fully
reserved for all taxes or installments thereof (including any interest or
penalties) as and when due, which have or may become due pursuant to such
returns, and (c) each Borrower has paid or fully reserved for any tax assessment
received by such Borrower for the three (3) years preceding the Closing Date, if
any (including any taxes being contested in good faith and by appropriate
proceedings).

 

5.9                                         Intellectual Property Claims.  Each
Borrower is the sole owner of, or otherwise has the right to use, its
Intellectual Property.  Except as described on Schedule 5.9, (i) each of the
material Copyrights, Trademarks and Patents is valid and enforceable, (ii) no
material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to any
Borrower that any material part of the Intellectual Property violates the rights
of any third party. Exhibit D is a true, correct and complete list of each
Borrower’s Patents, registered Trademarks, registered Copyrights, and material
agreements under which each Borrower licenses Intellectual Property from third
parties (other than shrink-wrap software licenses), together with application or
registration numbers, as applicable, owned by each Borrower or any Subsidiary,
in each case as of the Closing Date. No Borrower is in material breach of, nor
has any Borrower failed to perform any material obligations under, any of the
foregoing contracts, licenses or agreements and, to any Borrower’s knowledge, no
third party to any such contract, license or agreement is in material breach
thereof or has failed to perform any material obligations thereunder.

 

5.10                                  Intellectual Property.  Except as
described on Schedule 5.10, each Borrower has, or in the case of any proposed
business, will have, all material rights with respect to Intellectual Property
necessary in the operation or conduct of such Borrower’s business as currently
conducted and proposed to be conducted by such Borrower.  Without limiting the
generality of the foregoing, and in the case of Licenses, except for
restrictions that are unenforceable under Division 9 of the UCC, each Borrower
has the right, to the extent required to operate such Borrower’s business, to
freely transfer, license or assign Intellectual Property without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, and each Borrower owns or has the right
to use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
used in the design, development, promotion, sale, license, manufacture, import,
export, use or distribution of Borrower Products.

 

5.11                                  Borrower Products.  Except as described on
Schedule 5.11, no Intellectual Property owned by any Borrower or any Borrower
Product has been or is subject to any actual or, to the knowledge of any
Borrower, threatened litigation, proceeding (including

 

16

--------------------------------------------------------------------------------


 

any proceeding in the United States Patent and Trademark Office or any
corresponding foreign office or agency) or outstanding decree, order, judgment,
settlement agreement or stipulation that restricts in any manner such Borrower’s
use, transfer or licensing thereof or that may affect the validity, use or
enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates any Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of any Borrower or any Borrower Products.  No
Borrower has received any written notice or claim, or, to the knowledge of any
Borrower, oral notice or claim, challenging or questioning any Borrower’s
ownership in any Intellectual Property (or written notice of any claim
challenging or questioning the ownership in any licensed Intellectual Property
of the owner thereof) or suggesting that any third party has any claim of legal
or beneficial ownership with respect thereto nor, to any Borrower’s knowledge,
is there a reasonable basis for any such claim.  No Borrower’s use of its
Intellectual Property nor the production and sale of any Borrower Products
infringes the Intellectual Property or other rights of others.

 

5.12                                  Financial Accounts.  Exhibit E, as it may
be updated by the Administrative Borrower in a written notice provided to the
Agent after the Closing Date, is a true, correct and complete list of (a) all
banks and other financial institutions at which any Borrower or any Subsidiary
maintains Deposit Accounts and (b) all institutions at which any Borrower or any
Subsidiary maintains an account holding Investment Property, and such exhibit
correctly identifies the name, address and telephone number of each bank or
other institution, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

 

5.13                                  Employee Loans.  Except for Permitted
Investments, no Borrower has any outstanding loans to any employee, officer or
director of any Borrower, nor has any Borrower guaranteed the payment of any
loan made to an employee, officer or director of any Borrower by a third party.

 

5.14                                  Capitalization and Subsidiaries.  Each
Borrower’s capitalization as of the Closing Date is set forth on Schedule 5.14
annexed hereto.  No Borrower owns any stock, partnership interest or other
securities of any Person, except for Permitted Investments.  Attached as
Schedule 5.14, as such schedule may be updated by the Administrative Borrower in
a written notice provided after the Closing Date, is a true, correct and
complete list of each Subsidiary.

 

SECTION 6.  INSURANCE; INDEMNIFICATION

 

6.1                                         Coverage.  Each Borrower shall cause
to be carried and maintained commercial general liability insurance, on an
occurrence form (except for products liability coverage, which may be on a
claims made basis), against risks customarily insured against in such Borrower’s
line of business.  Such risks shall include the risks of bodily injury,
including death, property damage, personal injury, advertising injury, and
contractual liability.  Borrower’s must maintain a minimum of $1,000,000 of
commercial general liability insurance for each occurrence and a minimum of
$2,000,000 in the aggregate.

 

17

--------------------------------------------------------------------------------


 

Parent has and agrees to maintain a minimum of $2,000,000 of directors and
officers’ insurance for each occurrence and $5,000,000 in the aggregate.  So
long as there are any Secured Obligations outstanding, each Borrower shall also
cause to be carried and maintained insurance upon the Collateral, insuring
against all risks of physical loss or damage howsoever caused, in an amount not
less than the full replacement cost of the Collateral, provided that such
insurance may be subject to standard exceptions and deductibles.  Each Borrower
shall also carry and maintain a fidelity insurance policy in an amount not less
than $100,000.

 

6.2                                         Certificates.  Each Borrower shall
deliver to the Agent certificates of insurance that evidence such Borrower’s
compliance with its insurance obligations in Section 6.1 and the obligations
contained in this Section 6.2.  Each Borrower’s insurance certificate shall
state the Agent (shown as “Hercules Capital, Inc.”, as Agent”) is an additional
insured for commercial general liability, an additional insured and a loss payee
for all risk property damage insurance and subject to the insurer’s approval, a
loss payee for fidelity insurance.  Attached to the certificates of insurance
will be additional insured endorsements for liability and lender’s loss payable
endorsements for all risk property damage insurance and fidelity.  All
certificates of insurance will provide for a minimum of thirty (30) days advance
written notice to the Agent of cancellation (other than cancellation for
non-payment of premiums, for which ten (10) days’ advance written notice shall
be sufficient) or any other change adverse to the Agent’s interests.  Any
failure of the Agent to scrutinize such insurance certificates for compliance is
not a waiver of any of the Agent’s rights, all of which are reserved.

 

6.3                                         Indemnity.  Each Borrower agrees to
indemnify and hold the Agent, Lender and their officers, directors, employees,
agents, in-house attorneys, representatives and shareholders (each, an
“Indemnified Person”) harmless from and against any and all claims, costs,
expenses, damages and liabilities (including such claims, costs, expenses,
damages and liabilities based on liability in tort, including strict liability
in tort), including reasonable attorneys’ fees and disbursements and other costs
of investigation or defense (including those incurred upon any appeal)
(collectively, “Liabilities”), that may be instituted or asserted against or
incurred by such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases Liabilities to the extent
resulting solely from any Indemnified Person’s gross negligence or willful
misconduct. Each Borrower agrees to pay, and to save the Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of the Agent or Lender) that may
be payable or determined to be payable with respect to any of the Collateral or
this Agreement.  In no event shall any Indemnified Person be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This
Section 6.3 shall survive the repayment of indebtedness under, and otherwise
shall survive the expiration or other termination of, the Loan Agreement.

 

18

--------------------------------------------------------------------------------


 

SECTION 7.  COVENANTS OF BORROWER

 

Each Borrower agrees as follows:

 

7.1                                         Financial Reports.  The
Administrative Borrower shall furnish to the Agent the Compliance Certificate in
the form of Exhibit F monthly within thirty (30) days after the end of each
month and the financial statements listed hereinafter (the “Financial
Statements”):

 

(a)                                 as soon as practicable (and in any event
within thirty (30) days) after the end of each month, unaudited interim and
year-to-date financial statements as of the end of such month (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against any Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect, all certified by the
Administrative Borrower’s Chief Executive Officer or Chief Financial Officer or
Vice President of Finance to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, (ii) that they
are subject to normal year-end adjustments, and (iii) they do not contain
certain non-cash items that are customarily included in quarterly and annual
financial statements;

 

(b)                                 as soon as practicable (and in any event
within forty (40) days) after the end of each calendar quarter, unaudited
interim and year-to-date financial statements as of the end of such calendar
quarter (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against any Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect, 
certified by the Administrative Borrower’s Chief Executive Officer or Chief
Financial Officer or Vice President of Finance to the effect that they have been
prepared in accordance with GAAP, except (i) for the absence of footnotes, and
(ii) that they are subject to normal year-end adjustments; as well as the most
recent capitalization table for each Borrower, including the weighted average
exercise price of employee stock options;

 

(c)                                  as soon as practicable (and in any event
within one hundred fifty (150) days) after the end of each fiscal year,
unqualified audited financial statements as of the end of such year (prepared on
a consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by the
Borrowers and reasonably acceptable to the Agent, accompanied by any management
report from such accountants; provided, that consolidating financial statements
may be prepared by the Borrowers;

 

(d)                                 [Reserved.]

 

19

--------------------------------------------------------------------------------


 

(e)                                  promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports that any Borrower has made available to holders of its
Preferred Stock and copies of any regular, periodic and special reports or
registration statements that any Borrower files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
any national securities exchange; provided that delivery hereunder shall be
deemed made when Parent notifies the Lender that the subject document is
available on Parent’s website or a public database;

 

(f)                                   upon written request of the Agent, copies
of all notices, minutes, consents and other materials that any Borrower provides
to its directors in connection with meetings of the Board of Directors and
minutes of such meeting; provided, that each Borrower may, in good faith,
withhold any information from the Agent and/or redact any and all minutes, to
the extent that (i) access to such information or minutes would adversely affect
the attorney-client privilege between such Borrower and its counsel, (ii) access
to such information or minutes could reasonably be expected to result in
disclosure of trade secrets or a conflict of interest, (iii) the Agent or Lender
is the subject matter of such information or the topic of discussion in such
portion of such minutes, (iv) such information is related to executive sessions
or officer performance and/or (v) such information is subject to a
confidentiality agreement; and

 

(g)                                  financial and business projections promptly
following their approval by each Borrower’s Board of Directors, as well as
budgets, operating plans and other financial information reasonably requested by
the Agent.

 

The executed Compliance Certificate may be sent via email to the Agent at
legal@herculestech.com.  All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be sent to the Agent at:
legal@herculestech.com, attention Chief Credit Officer.

 

7.2                                         Management Rights.  Each Borrower
shall permit any representative that the Agent or Lender authorizes, including
its attorneys and accountants, to inspect the Collateral and examine and make
copies and abstracts of the books of account and records of such Borrower at
reasonable times and upon reasonable notice during normal business hours.  In
addition, any such representative shall have the right to meet with management
and officers of each Borrower to discuss such books of account and records.  In
addition, the Agent and Lender shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of each
Borrower concerning significant business issues affecting the Borrowers.  Such
consultations shall not unreasonably interfere with the Borrowers’ business
operations.  The parties intend that the rights granted the Agent and Lender
shall constitute “management rights” within the meaning of 29 C.F.R
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by the Agent or Lender with respect to any business issues shall
not be deemed to give the Agent or Lender, nor be deemed an exercise by the
Agent or Lender of, control over any Borrower’s management or policies.

 

20

--------------------------------------------------------------------------------


 

7.3                                         Further Assurances.  Each Borrower
shall from time to time execute, deliver and file, alone or with the Agent, any
financing statements, security agreements, collateral assignments, notices,
control agreements, or other documents to perfect or give the highest priority
to the Agent’s Lien on the Collateral.  Each Borrower shall from time to time
procure any instruments or documents as may be requested by the Agent, and take
all further action that may be necessary or desirable, or that the Agent may
reasonably request, to perfect and protect the Liens granted hereby and
thereby.  In addition, and for such purposes only, each Borrower hereby
authorizes the Agent to execute and deliver on behalf of such Borrower and to
file such financing statements (including an indication that the financing
statement covers “all assets” or “all personal property” of each Borrower in
accordance with Section 9-504 of the UCC), collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of such Borrower either in the Agent’s name or in the name of the
Agent as agent and attorney-in-fact for such Borrower if Borrower unreasonably
withholds or delays the delivery of such signatures.  Each Borrower shall
protect and defend such Borrower’s title to the Collateral and the Agent’s Lien
thereon against all Persons claiming any interest adverse to such Borrower or
the Agent other than Permitted Liens.

 

7.4                                         Minimum Cash Liquidity.  Borrowers
and any guarantors under this Agreement or the other Loan Documents shall
maintain, at all times, unrestricted cash and cash equivalents on a consolidated
basis in an amount of not less than $25,000,000, which cash and cash equivalents
shall (x) be subject to a first priority perfected lien in favor of Agent for
the benefit of Lenders and (y) held in a Deposit Account that is subject to a
Deposit Account Control Agreement.  This provision shall commence on the date of
the funding of the Additional Advance and shall terminate upon the earlier of
the date by which a Borrower completes an equity financing with at least
$75,000,000 in proceeds or the date a Borrower generates and announces data from
the CONVERT Phase III study in a manner that could support an NDA filing.

 

7.5                                         Indebtedness.  No Borrower shall
create, incur, assume, guarantee or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness, or prepay any Indebtedness or take any actions which impose on any
Borrower an obligation to prepay any Indebtedness, except for the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion.

 

7.6                                         Collateral.  Each Borrower shall at
all times keep the Collateral, the Intellectual Property and all other property
and assets used in such Borrower’s business or in which such Borrower now or
hereafter holds any interest free and clear from any legal process or Liens
whatsoever (except for Permitted Liens), and shall give the Agent prompt written
notice of any legal process affecting the Collateral, the Intellectual Property,
such other property and assets, or any Liens (except for Permitted Liens)
thereon.  Each Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and each Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens),
and shall give the Agent prompt written notice of any legal process affecting
such Subsidiary’s assets.

 

21

--------------------------------------------------------------------------------


 

No Borrower shall agree with any Person other than the Agent not to encumber its
property (except for negative pledges in favor of holders of Permitted Liens
described in clause (vii) of such definition).

 

7.7                                         Investments.  No Borrower shall
directly or indirectly acquire or own, or make any Investment in or to any
Person, or permit any of its Subsidiaries so to do, other than Permitted
Investments.

 

7.8                                         Distributions.  No Borrower shall,
or allow any Subsidiary to, (a) repurchase or redeem any class of stock or other
equity interest other than pursuant to employee, director or consultant
repurchase plans or other similar agreements, provided, however, in each case,
the repurchase or redemption price does not exceed the fair market value of such
stock or equity interest, or (b) declare or pay any cash dividend or make a cash
distribution on any class of stock or other equity interest, except that a
Subsidiary may pay dividends or make distributions to its equity owners, or
(c) lend money to any employees, officers or directors or guarantee the payment
of any such loans granted by a third party in excess of $100,000 in the
aggregate, or (d) waive, release or forgive any indebtedness owed by any
employees, officers or directors in excess of $100,000 in the aggregate.

 

7.9                                         Transfers.  Except for Permitted
Transfers, no Borrower shall, or allow any Subsidiary to, voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

 

7.10                                  Mergers or Acquisitions.  No Borrower
shall merge or consolidate (except with another Borrower), or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into a Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person.

 

7.11                                  Taxes.  Each Borrower and its Subsidiaries
shall pay when due all taxes, fees or other charges of any nature whatsoever
(together with any related interest or penalties) now or hereafter imposed or
assessed against such Borrower, the Lender or the Collateral or upon such
Borrower’s ownership, possession, use, operation or disposition thereof or upon
such Borrower’s rents, receipts or earnings arising therefrom.  Each Borrower
shall file on or before the due date therefor all personal property tax returns
in respect of the Collateral.  Notwithstanding the foregoing, a Borrower may
contest, in good faith and by appropriate proceedings, taxes for which such
Borrower maintains adequate reserves therefor in accordance with GAAP.

 

7.12                                  Corporate Changes.  No Borrower nor any
Subsidiary shall change its corporate name, legal form or jurisdiction of
formation without twenty (20) days’ prior written notice to the Agent.  No
Borrower nor any Subsidiary shall suffer a Change in Control. No Borrower nor
any Subsidiary shall relocate its chief executive office or its principal place
of business unless: (i) it has provided prior written notice to the Agent; and
(ii) such relocation shall be within the continental United States.  No Borrower
nor any Subsidiary shall relocate any item of Collateral (other than (x) sales
of Inventory in the

 

22

--------------------------------------------------------------------------------


 

ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $150,000 in any fiscal year (other than relocations of Equipment
in the ordinary course of business to establish additional sources to
manufacture Borrower’s Products), and (z) relocations of Collateral from a
location described on Exhibit C to another location described on Exhibit C)
unless (i) it has provided prompt written notice to the Agent, (ii) such
relocation is within the continental United States and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to the Agent.

 

7.13                                  Deposit Accounts.  No Borrower nor any
Subsidiary shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which the Agent has an Account Control
Agreement.

 

7.14                                  Joinder.  Each Borrower shall notify the
Agent of each Subsidiary formed subsequent to the Closing Date and, within 15
days of formation, shall cause any such Subsidiary organized under the laws of
any State within the United States to execute and deliver to the Agent a Joinder
Agreement.

 

7.15                                  Notification of Event of Default.  The
Borrowers shall notify the Agent immediately of the occurrence of any Event of
Default.

 

SECTION 8.   RIGHT TO INVEST

 

8.1                                         So long as any Term Loans remain
outstanding after closing of a Subsequent Financing, each bank or other
financial institution or entity holding such Term Loans and constituting
“Lender” hereunder, or its assignee or nominee, shall have the right, in its
discretion, to participate in a Subsequent Financing on a pro rata basis (based
upon the relative principal amount of outstanding Term Loans then held by such
bank or other financial institution or entity) in an aggregate amount of up to
$2,000,000 on the same terms, conditions and pricing afforded to others
participating in any such Subsequent Financing.  The foregoing notwithstanding,
such participation right shall terminate at such time as Lender has participated
for $2,000,000 in a Subsequent Financing.

 

SECTION 9.  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1                                         Payments.  The Borrowers fail to pay
(a) any principal or interest when due under this Agreement or (ii) fails to pay
any other amounts due under any of the other Loan Documents within five (5) days
of when due; provided, that, in each case, it will not be a violation of this
Section 9.1 if the Borrower has sufficient funds in the account subject to the
ACH Authorization, but the Agent fails to timely make any ACH transfer or any
technical malfunction (not the result of any action or inaction of the Borrower)
occurs so long as the Borrower makes such payment within three (3) Business Days
after it has received written notice of such technical malfunction; or

 

9.2                                         Covenants.  Any Borrower breaches or
defaults in the performance of any covenant or Secured Obligation under this
Agreement, the Notes, or any of the other Loan

 

23

--------------------------------------------------------------------------------


 

Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 or
7.15) such default continues for more than twenty (20) days after the earlier of
the date on which (i) the Agent has given notice of such default to such
Borrower and (ii) such Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10
or 7.15 the occurrence of such default; or

 

9.3                                         Material Adverse Effect.  A
circumstance has occurred that would reasonably be expected to have a Material
Adverse Effect; or

 

9.4                                         Other Loan Documents.  The
occurrence of any default under any Loan Document or any other agreement between
any Borrower and the Lender or the Agent and such default continues for more
than twenty (20) days after the earlier of (a) the Agent has given notice of
such default to such Borrower, or (b) such Borrower has actual knowledge of such
default; or

 

9.5                                         Representations.  Any representation
or warranty made by any Borrower in any Loan Document or in the Warrant shall
have been false or misleading in any material respect; or

 

9.6                                         Insolvency.  Any Borrower
(A) (i) shall make an assignment for the benefit of creditors; or (ii) shall be
unable to pay its debts as they become due or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of such Borrower or of all or any
substantial part (i.e., 33-1/3% or more) of the assets or property of such
Borrower; or (vi) shall cease operations of its business as its business has
normally been conducted, or terminate substantially all of its employees; or
(vii) any Borrower or its directors or majority shareholders shall take any
action initiating any of the foregoing actions described in clauses (i) through
(vi); or (B) either (i) sixty (60) days shall have expired after the
commencement of an involuntary action against such Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of such Borrower being stayed; or
(ii) a stay of any such order or proceedings shall thereafter be set aside and
the action setting it aside shall not be timely appealed; or (iii) any Borrower
shall file any answer admitting or not contesting the material allegations of a
petition filed against such Borrower in any such proceedings; or (iv) the court
in which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) sixty (60) days shall have expired
after the appointment, without the consent or acquiescence of such Borrower, of
any trustee, receiver or liquidator of such Borrower or of all or any
substantial part of the properties of such Borrower without such appointment
being vacated; or

 

24

--------------------------------------------------------------------------------


 

9.7                                         Attachments; Judgments.  Any portion
of any Borrower’s assets is attached or seized, or a levy is filed against any
such assets (having a fair market value in excess of $100,000), or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $300,000 for which such Borrower has not been reimbursed
by or which is not within the coverage of its insurer (and as to which the
insurer has not disclaimed coverage), or any Borrower is enjoined or in any way
prevented by court order from conducting any material part of its business; or

 

9.8                                         Other Obligations.  The occurrence
of any default under any agreement or obligation of any Borrower involving any
Indebtedness in excess of $300,000, or the occurrence of any default under any
agreement or obligation of any Borrower that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 10.  REMEDIES

 

10.1                                  General.  Upon and during the continuance
of any one or more Events of Default, (i) the Agent may, and at the direction of
the Required Lenders shall, accelerate and demand payment of all or any part of
the Secured Obligations together with a Prepayment Charge and declare them to be
immediately due and payable (provided, that upon the occurrence of an Event of
Default of the type described in Section 9.6, all of the Secured Obligations
shall automatically be accelerated and made due and payable, in each case
without any further notice or act), (ii) the Agent may, at its option, sign and
file in any Borrower’s name any and all collateral assignments, notices, control
agreements, security agreements and other documents it deems necessary or
appropriate to perfect or protect the repayment of the Secured Obligations, and
in furtherance thereof, each Borrower hereby grants the Agent an irrevocable
power of attorney coupled with an interest, and (iii) the Agent may notify any
of the Borrowers’ account debtors to make payment directly to the Agent,
compromise the amount of any such account on the Borrowers’ behalf and endorse
the Agent’s name without recourse on any such payment for deposit directly to
the Agent’s account.  The Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral.  All of
the Agent’s rights and remedies shall be cumulative and not exclusive.

 

10.2                                  Collection; Foreclosure.  Upon the
occurrence and during the continuance of any Event of Default, the Agent may,
and at the direction of the Required Lenders shall, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as the Agent
may elect.  Any such sale may be made either at public or private sale at its
place of business or elsewhere.  Each Borrower agrees that any such public or
private sale may occur upon ten (10) calendar days’ prior written notice to
Parent.  The Agent may require each Borrower to assemble the Collateral and make
it available to the Agent at a place designated by the Agent that is reasonably
convenient to the Agent and such Borrower.  The proceeds of any

 

25

--------------------------------------------------------------------------------


 

sale, disposition or other realization upon all or any part of the Collateral
shall be applied by the Agent in the following order of priorities:

 

First, to the Agent and Lender in an amount sufficient to pay in full the
Agent’s and Lender’s costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as the Agent may choose in its sole discretion; and

 

Finally, after the full, final and indefeasible payment in Cash of all of the
Secured Obligations (other than inchoate obligations), to any creditor holding a
junior Lien on the Collateral, or to the Administrative Borrower or its
representatives or as a court of competent jurisdiction may direct.

 

The Agent shall be deemed to have acted reasonably in the custody, preservation
and disposition of any of the Collateral if it complies with the obligations of
a secured party under the UCC.

 

10.3                                  No Waiver.  The Agent shall be under no
obligation to marshal any of the Collateral for the benefit of any Borrower or
any other Person, and each Borrower expressly waives all rights, if any, to
require the Agent to marshal any Collateral.

 

10.4                                  Cumulative Remedies.  The rights, powers
and remedies of Agent hereunder shall be in addition to all rights, powers and
remedies given by statute or rule of law and are cumulative.  The exercise of
any one or more of the rights, powers and remedies provided herein shall not be
construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of Agent.

 

SECTION 11.  MISCELLANEOUS

 

11.1                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective only to the extent and duration of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

11.2                                  Notice.  Except as otherwise provided
herein, any notice, demand, request, consent, approval, declaration, service of
process or other communication (including the delivery of Financial Statements)
that is required, contemplated, or permitted under the Loan Documents or with
respect to the subject matter hereof shall be in writing, and shall be deemed to
have been validly served, given, delivered, and received upon the earlier of:
(i) the day of transmission by electronic mail or hand delivery or delivery by
an overnight express service or overnight mail delivery service; or (ii) the
third calendar day after deposit in the United States of America mails, with
proper first class postage prepaid, in each case addressed to the party to be
notified as follows:

 

(a)                                 If to Agent:

 

26

--------------------------------------------------------------------------------


 

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and R. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone:  650-289-3060

 

(b)                                 If to Lender:

 

HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and R. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: legal@herculestech.com
Telephone:  650-289-3060

 

(c)                                  If to Borrower:

 

INSMED INCORPORATED

Attention:  Chief Financial Officer

10 Finderne Avenue, Building 10

Bridgewater, NJ 08807

Facsimile:  908-526-4026
Telephone:  908-977-9900

 

or to such other address as each party may designate for itself by like notice.

 

11.3                                  Entire Agreement; Amendments.

 

(a)                                 This Agreement and the other Loan Documents
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and thereof, and supersede and replace in
their entirety any prior proposals, term sheets, letters, negotiations or other
documents or agreements, whether written or oral, with respect to the subject
matter hereof or thereof (including the Lender’s revised proposal letter dated
June 10, 2016).  None of the terms of this Agreement, the Notes or any of the
other Loan Documents may be amended except by an instrument executed by each of
the parties hereto.

 

(b)                                 Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.3(b).  The
Required Lenders and Borrowers party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Agent and the Borrowers party
to the relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other

 

27

--------------------------------------------------------------------------------


 

Loan Documents or changing in any manner the rights of the Lenders or of the
Borrowers hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder) or extend the scheduled date of any payment thereof, in each case
without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this
Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release a Borrower from its obligations under the Loan
Documents, in each case without the written consent of all Lenders; or
(D) amend, modify or waive any provision of Section 11.17 without the written
consent of the Agent.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each Lender and shall be binding upon
Borrowers, Lender, the Agent and all future holders of the Loans.

 

11.4                                  No Strict Construction.  The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.

 

11.5                                  No Waiver.  The powers conferred upon the
Agent and Lender by this Agreement are solely to protect its rights hereunder
and under the other Loan Documents and its interest in the Collateral and shall
not impose any duty upon the Agent or Lender to exercise any such powers.  No
omission or delay by the Agent or Lender at any time to enforce any right or
remedy reserved to it, or to require performance of any of the terms, covenants
or provisions hereof by any Borrower at any time designated, shall be a waiver
of any such right or remedy to which the Agent or Lender is entitled, nor shall
it in any way affect the right of the Agent or Lender to enforce such provisions
thereafter.

 

11.6                                  Survival.  All agreements, representations
and warranties contained in this Agreement and the other Loan Documents or in
any document delivered pursuant hereto or thereto shall be for the benefit of
the Agent and Lender and shall survive the execution and delivery of this
Agreement. Sections 6.3 and 11.17 shall survive payment in full of the Secured
Obligations and the termination of this Agreement.

 

11.7                                  Successors and Assigns.  The provisions of
this Agreement and the other Loan Documents shall inure to the benefit of and be
binding on each Borrower and its permitted assigns (if any). No Borrower shall
assign its obligations under this Agreement or any of the other Loan Documents
without the Agent’s express prior written consent, and any such attempted
assignment shall be void and of no effect.  The Agent and Lender may

 

28

--------------------------------------------------------------------------------


 

assign, transfer, or endorse its rights hereunder and under the other Loan
Documents without prior notice to any of the Borrowers, and all of such rights
shall inure to the benefit of the Agent’s and Lender’s successors and assigns;
provided that, so long as no Event of Default exists, the Agent and Lender shall
not assign, transfer or endorse any of its rights hereunder and under the other
Loan Documents to any direct competitor of any Borrower (as reasonably
determined by the Agent) without the consent of Borrower, it being understood
that in all cases, any transfer to an Affiliate of any Lender or the Agent shall
be permitted.

 

11.8                                  Governing Law.  This Agreement and the
other Loan Documents have been negotiated and delivered to the Agent and Lender
in the State of California, and shall have been accepted by the Agent and Lender
in the State of California.  Payment to the Agent and Lender by the Borrowers of
the Secured Obligations is due in the State of California.  This Agreement and
the other Loan Documents shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

 

11.9                                  Consent to Jurisdiction and Venue.  All
judicial proceedings (to the extent that the reference requirement of
Section 11.10 is not applicable) arising in or under or related to this
Agreement or any of the other Loan Documents may be brought in any state or
federal court located in the State of California.  By execution and delivery of
this Agreement, each party hereto generally and unconditionally: (a) consents to
nonexclusive personal jurisdiction in Santa Clara County, State of California;
(b) waives any objection as to jurisdiction or venue in Santa Clara County,
State of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement or the
other Loan Documents.  Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 11.2, and shall
be deemed effective and received as set forth in Section 11.2.  Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of either party to bring proceedings in the courts of any
other jurisdiction.

 

11.10                           Mutual Waiver of Jury Trial / Judicial
Reference.

 

(a)                                 Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert Person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws.  EACH BORROWER,
THE AGENT AND LENDER EACH SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY BORROWER AGAINST THE
AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE OR BY THE AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE AGAINST ANY BORROWER.  This waiver extends to all such
Claims, including Claims that involve Persons other than the Agent, the
Borrowers and Lender; Claims that arise out of or are in

 

29

--------------------------------------------------------------------------------


 

any way connected to the relationship among the Borrowers, the Agent and Lender;
and any Claims for damages, breach of contract, tort, specific performance, or
any equitable or legal relief of any kind, arising out of this Agreement, any
other Loan Document.

 

(b)                                 If the waiver of jury trial set forth in
Section 11.10(a) is ineffective or unenforceable, the parties agree that all
Claims shall be resolved by reference to a private judge sitting without a jury,
pursuant to Code of Civil Procedure Section 638, before a mutually acceptable
referee or, if the parties cannot agree, a referee selected by the Presiding
Judge of the Santa Clara County, California.  Such proceeding shall be conducted
in Santa Clara County, California, with California rules of evidence and
discovery applicable to such proceeding.

 

(c)                                  In the event Claims are to be resolved by
judicial reference, either party may seek from a court identified in
Section 11.9, any prejudgment order, writ or other relief and have such
prejudgment order, writ or other relief enforced to the fullest extent permitted
by law notwithstanding that all Claims are otherwise subject to resolution by
judicial reference.

 

11.11                             Professional Fees.  The Borrowers promise to
pay all of the Agent’s and Lender’s fees and expenses necessary to finalize the
loan documentation, including but not limited to reasonable invoiced attorneys
fees, UCC searches, filing costs, and other miscellaneous expenses. In addition,
the Borrowers promise to pay any and all reasonable attorneys’ and other
professionals’ fees and expenses (including fees and expenses of in-house
counsel) incurred by the Agent and Lender after the Closing Date in connection
with or related to:  (a) the Loan; (b) the administration (exclusive of normal
overhead), collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, sale,
lease, liquidation, or disposition of Collateral or the exercise of remedies
with respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to any
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to any Borrower, the
Collateral, the Loan Documents, including representing the Agent or Lender in
any adversary proceeding or contested matter commenced or continued by or on
behalf of Borrower’s estate, and any appeal or review thereof.

 

11.12                             Confidentiality.  The Agent and Lender
acknowledge that certain items of Collateral and information provided to the
Agent and Lender by the Borrowers are confidential and proprietary information
of the Borrowers, if and to the extent such information either (x) is marked as
confidential by the Borrowers at the time of disclosure, or (y) should
reasonably be understood to be confidential (the “Confidential Information”). 
Accordingly, the Agent and Lender agree that any Confidential Information it may
obtain in the course of originating, administering or enforcing the Term Loans
or acquiring, administering, or perfecting the Agent’s security interest in the
Collateral shall not be disclosed to any other Person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of any
Borrower, except that the Agent and Lender may disclose any such information: 
(a) to its own directors, officers, employees, accountants,

 

30

--------------------------------------------------------------------------------


 

counsel and other professional advisors and to its Affiliates if the Agent or
Lender in their sole discretion determines that any such party should have
access to such information in connection with such party’s responsibilities in
connection with the Loan or this Agreement and, provided that such recipient of
such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information; (b) if such information is generally available to the
public; (c) if required or appropriate in any report, statement or testimony
submitted to any governmental authority having or claiming to have jurisdiction
over the Agent or Lender; (d) if required or appropriate in response to any
summons or subpoena or in connection with any litigation, to the extent
permitted or deemed advisable by the Agent’s or Lender’s counsel; (e) to comply
with any legal requirement or law applicable to the Agent or Lender; (f) to the
extent reasonably necessary in connection with the exercise of any right or
remedy under any Loan Document, including the Agent’s sale, lease, or other
disposition of Collateral after default; (g) to any participant or assignee of
the Agent or Lender or any prospective participant or assignee; provided, that
such participant or assignee or prospective participant or assignee agrees in
writing to be bound by this Section prior to disclosure; or (h) otherwise with
the prior consent of Parent; provided, that any disclosure made in violation of
this Agreement shall not affect the obligations of any Borrower or any of its
Affiliates or any guarantor under this Agreement or the other Loan Documents.

 

11.13                             Assignment of Rights.  Each Borrower
acknowledges and understands that the Agent or Lender may sell and assign all or
part of its interest hereunder and under the Loan Documents to any Person or
entity (an “Assignee”).  After such assignment the term “Agent” or “Lender” as
used in the Loan Documents shall mean and include such Assignee, and such
Assignee shall be vested with all rights, powers and remedies of the Agent and
Lender hereunder with respect to the interest so assigned; but with respect to
any such interest not so transferred, the Agent and Lender shall retain all
rights, powers and remedies hereby given.  No such assignment by the Agent or
Lender shall relieve any Borrower of any of its obligations hereunder.  Lender
agrees that in the event of any transfer by it of the Note(s)(if any), it will
endorse thereon a notation as to the portion of the principal of the Note(s),
which shall have been paid at the time of such transfer and as to the date to
which interest shall have been last paid thereon.

 

11.14                             Revival of Secured Obligations.  This
Agreement and the Loan Documents shall remain in full force and effect and
continue to be effective if any petition is filed by or against any Borrower for
liquidation or reorganization, if any Borrower becomes insolvent or makes an
assignment for the benefit of creditors, if a receiver or trustee is appointed
for all or any significant part of any Borrower’s assets, or if any payment or
transfer of Collateral is recovered from the Agent or Lender.  The Loan
Documents and the Secured Obligations and Collateral security shall continue to
be effective, or shall be revived or reinstated, as the case may be, if at any
time payment and performance of the Secured Obligations or any transfer of
Collateral to the Agent, or any part thereof is rescinded, avoided or avoidable,
reduced in amount, or must otherwise be restored or returned by, or is recovered
from, the Agent, Lender or by any obligee of the Secured Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made.  In the
event that any

 

31

--------------------------------------------------------------------------------


 

payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to the Agent or Lender in Cash.

 

11.15                             Counterparts.  This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which when so delivered shall be deemed an original, but
all of which counterparts shall constitute but one and the same instrument.

 

11.16                             No Third Party Beneficiaries.  No provisions
of the Loan Documents are intended, nor will be interpreted, to provide or
create any third-party beneficiary rights or any other rights of any kind in any
Person other than the Agent, Lender and the Borrowers unless specifically
provided otherwise herein, and, except as otherwise so provided, all provisions
of the Loan Documents will be personal and solely among the Agent, Lender and
the Borrowers.

 

11.17                             Agency.

 

(a)                                 Lender hereby irrevocably appoints Hercules
Capital, Inc. to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(b)                                 Lender agrees to indemnify the Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), according to its respective
Term Commitment percentage (based upon the total outstanding Term Loan
Commitments) in effect on the date on which indemnification is sought under this
Section 11.17, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent under or in connection with any of
the foregoing; The agreements in this Section shall survive the payment in full
of the Secured Obligations.

 

(c)                                  Agent in Its Individual Capacity.  The
Person serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent and the term “Lender” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each such Person
serving as Agent hereunder in its individual capacity.

 

(d)                                 Exculpatory Provisions.  The Agent shall
have no duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Agent shall not:

 

32

--------------------------------------------------------------------------------


 

(i)             be subject to any fiduciary or other implied duties, regardless
of whether any default or any Event of Default has occurred and is continuing;

 

(ii)          have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lender, provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(iii)       except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Agent shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its Affiliates in any capacity.

 

(e)                                  The Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of Lender
or as the Agent shall believe in good faith shall be necessary, under the
circumstances or (ii) in the absence of its own gross negligence or willful
misconduct.

 

(f)                                   The Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

(g)                                  Reliance by Agent.  The Agent may rely, and
shall be fully protected in acting, or refraining to act, upon, any resolution,
statement, certificate, instrument, opinion, report, notice, request, consent,
order, bond or other paper or document that it has no reason to believe to be
other than genuine and to have been signed or presented by the proper party or
parties or, in the case of cables, telecopies and telexes, to have been sent by
the proper party or parties.  In the absence of its gross negligence or willful
misconduct, the Agent may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Agent and conforming to the requirements of the Loan
Agreement or any of the other Loan Documents.  The Agent may consult with
counsel, and any opinion or legal advice of such counsel shall be full and
complete authorization and protection in respect of any action taken, not taken
or suffered by the Agent hereunder or under any Loan Documents in accordance
therewith.  The Agent shall have the right at any time to seek

 

33

--------------------------------------------------------------------------------


 

instructions concerning the administration of the Collateral from any court of
competent jurisdiction.  The Agent shall not be under any obligation to exercise
any of the rights or powers granted to the Agent by this Agreement, the Loan
Agreement and the other Loan Documents at the request or direction of Lender
unless the Agent shall have been provided by Lender with adequate security and
indemnity against the costs, expenses and liabilities that may be incurred by it
in compliance with such request or direction.

 

11.18                             Publicity.  The Agent and Lender may use each
Borrower’s name and logo, and include a brief description (without disclosure of
any material non-public information) of the relationship between such Borrower
and the Agent and Lender, in the Agent’s and Lender’s marketing materials.

 

11.19                             Joint and Several Liability.  Each Borrower is
accepting joint and several liability hereunder and under the other Loan
Documents (other than the Warrant) in consideration of the financial
accommodations to be provided by the Lender under this Agreement, for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of their
undertakings to accept joint and several liability for the Secured Obligations. 
Each Borrower, jointly and severally, hereby irrevocably, absolutely and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with respect to the payment and performance of all of the
Secured Obligations (including, without limitation, any Secured Obligations
arising under this Section 11.19), it being the intention of each Borrower that
all the Secured Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.  If and to the extent
that any Borrower fails to make any payment with respect to any of the Secured
Obligations as and when due or to perform any of the Secured Obligations in
accordance with the terms thereof, then in each such event, the other Persons
comprising the Borrowers will make such payment with respect to, or perform,
such Secured Obligation.  Each Borrower hereby agrees that it will not enforce
any of its rights of contribution or subrogation against any other Persons
comprising the Borrowers with respect to any liability incurred by it hereunder
or under any of the other Loan Documents, any payments made by it to the Lender
with respect to any of the Secured Obligations or any collateral security
therefor until such time as all of the Secured Obligations have been paid in
full in Cash.  Any claim which any of the Borrowers may have against any other
Persons comprising the Borrowers with respect to any payments to the Lender
hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Secured Obligations arising hereunder or thereunder, to the
prior payment in full in Cash of the Secured Obligations and, in the event of
any insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any of the
Borrowers, their respective debt or assets, whether voluntary or involuntary,
all such Secured Obligations shall be paid in full in Cash before any payment or
distribution of any character, whether in Cash, securities or other property,
shall be made to any other Persons comprising the Borrowers therefor.

 

11.20                             Administrative Borrower.  Each Borrower
irrevocably appoints the Parent as the borrowing agent and attorney-in-fact
(“Administrative Borrower”) for all Persons comprising the Borrowers, which
appointment shall remain in full force and effect unless

 

34

--------------------------------------------------------------------------------


 

and until the Agent shall have received prior written notice signed by each of
the other Borrowers that such appointment has been revoked and that another
Borrower has been appointed as the Administrative Borrower.

 

11.21                             Lien Release.  At such time as the Secured
Obligations have been repaid in full and the Borrowers have no further rights to
request any Advances hereunder, the Liens granted to the Agent hereunder shall
be deemed terminated and released without requirement of any further action on
the part of any Person, and the Agent shall, at the request and expense of the
Borrowers, execute, deliver and file (or permit the Borrowers to file) any and
all termination statements and other documents as may be necessary or
appropriate in order to give effect to such release or Liens hereunder.

 

11.22                             Existing Loan and Security Agreement Amended
and Restated.  Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement, (a) this Agreement shall amend and restate the
Existing Loan and Security Agreement in its entirety (except to the extent that
definitions from the Existing Loan and Security Agreement are incorporated
herein by reference) and (b) the rights and obligations of the parties under the
Existing Loan and Security Agreement shall be subsumed within, and be governed
by, this Agreement; provided, however, that the Borrowers hereby agree that all
outstanding Secured Obligations of the Borrowers under, and as defined in, the
Existing Loan and Security Agreement and the other Loan Documents shall remain
outstanding, shall constitute continuing Secured Obligations secured by the
Collateral, and this Agreement shall not be deemed to evidence or result in a
novation or repayment and re-borrowing of such obligations and other
liabilities.  The Borrowers hereby acknowledge and reaffirm each and every Loan
Document entered into in connection with the Existing Loan and Security
Agreement and acknowledges that each such Loan Document remains in full force
and effect and enforceable against the Borrowers in accordance with its
respective terms after giving effect to the execution and delivery of this
Agreement without further action by Lender, the Borrowers or any other Person.
All reference to the “Loan and Security Agreement” in each such Loan Document
shall be deemed to be a reference to this Agreement.

 

(SIGNATURES TO FOLLOW)

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers and the Agent and Lender have duly executed
and delivered this Amended and Restated Loan and Security Agreement as of the
day and year first above written.

 

 

ADMINISTRATIVE BORROWER:

 

 

 

INSMED INCORPORATED

 

 

 

By:

/s/Andrew T. Drechsler

 

Name:

Andrew T. Drechsler

 

Its:

Chief Financial Officer

 

 

 

BORROWERS:

 

 

 

INSMED INCORPORATED

 

 

 

By:

/s/Andrew T. Drechsler

 

Name:

Andrew T. Drechsler

 

Its:

Chief Financial Officer

 

 

 

CELTRIX PHARMACEUTICALS, INC.

 

 

 

By:

/s/Andrew T. Drechsler

 

Name:

Andrew T. Drechsler

 

Its:

Chief Financial Officer

 

 

 

 

 

Accepted in Palo Alto, California:

 

 

 

 

AGENT:

 

 

 

HERCULES CAPITAL, INC. formerly known as Hercules Technology Growth
Capital, Inc.)

 

 

 

 

By:

/s/Jennifer Choe

 

Name:

Jennifer Choe

 

Its:

Assistant General Counsel

 

 

 

LENDER:

 

 

 

HERCULES CAPITAL, INC. (formerly known as Hercules Technology Growth
Capital, Inc.)

 

36

--------------------------------------------------------------------------------


 

 

By:

 /s/Jennifer Choe

 

Name:

Jennifer Choe

 

Its:

Assistant General Counsel

 

 

HERCULES CAPITAL FUNDING TRUST 2014-1

 

 

 

 

 

By: Hercules Capital, Inc., Servicer

 

 

 

By:

/s/Jennifer Choe

 

Name:

Jennifer Choe

 

Its:

Assistant General Counsel

 

37

--------------------------------------------------------------------------------


 

Table of Addenda, Exhibits and Schedules

 

Exhibit A:

 

Advance Request

 

 

Attachment to Advance Request

 

 

 

Exhibit B:

 

Term Note

 

 

 

Exhibit C:

 

Name, Locations, and Other Information for Borrowers

 

 

 

Exhibit D:

 

Borrowers’ Patents, Trademarks, Copyrights and Licenses

 

 

 

Exhibit E:

 

Borrowers’ Deposit Accounts and Investment Accounts

 

 

 

Exhibit F:

 

Compliance Certificate

 

 

 

Exhibit G:

 

Joinder Agreement

 

 

 

Exhibit H:

 

ACH Debit Authorization Agreement

 

 

 

Schedule 1

 

Subsidiaries

Schedule 1A

 

Existing Permitted Indebtedness

Schedule 1B

 

Existing Permitted Investments

Schedule 1C

 

Existing Permitted Liens

Schedule 5.3

 

Consents, Etc.

Schedule 5.5

 

Actions Before Governmental Authorities

Schedule 5.8

 

Tax Matters

Schedule 5.9

 

Intellectual Property Claims

Schedule 5.10

 

Intellectual Property

Schedule 5.11

 

Borrower Products

Schedule 5.14

 

Capitalization

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADVANCE REQUEST

 

To:

The Agent:

Date:             [ ], 20[ ]

 

 

 

 

Hercules Capital, Inc.

 

 

400 Hamilton Avenue, Suite 310

 

 

Palo Alto, CA 94301

 

 

Facsimile: 650-473-9194

 

 

Attn: Bryan Jadot

 

 

Insmed Incorporated (the “Administrative Borrower”) hereby requests from
Hercules Capital, Inc. (“Lender”) an Advance in the amount of
[                      Dollars ($                ) on              ,      ] (the
“Advance Date”) pursuant to the Amended and Restated Loan and Security Agreement
between the Administrative Borrower, the other borrowers from time to time party
thereto, and the Lender (the “Agreement”). Capitalized words and other terms
used but not otherwise defined herein are used with the same meanings as defined
in the Agreement.

 

Please:

Wire Funds to the Administrative Borrower’s account

 

 

 

Bank:

 

 

Address:

 

 

 

 

 

ABA Number:

 

 

Account Number:

 

 

Account Name:

 

 

The Administrative Borrower represents that the conditions precedent to the
Advance set forth in the Agreement are satisfied and shall be satisfied upon the
making of such Advance, including but not limited to:  (i) that no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing; (ii) that the representations and warranties set
forth in the Agreement and in the Warrant are and shall be true and correct in
all material respects on and as of the Advance Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date; (iii) that each Borrower is
in compliance, in all material respects, with all the terms and provisions set
forth in each Loan Document on its part to be observed or performed; and
(iv) that as of the Advance Date, no fact or condition exists that would (or
would, with the passage of time, the giving of notice, or both) constitute an
Event of Default under the Loan Documents.  The Administrative Borrower
understands and acknowledges that the Agent and Lender has the right to review
the financial information supporting this representation and, based upon such
review, the Lender may decline to fund the requested Advance.

 

The Administrative Borrower hereby represents that the Borrowers’ corporate
status and locations have not changed since the date of the Agreement or, if the
Attachment to this Advance Request is completed, are as set forth in the
Attachment to this Advance Request.

 

39

--------------------------------------------------------------------------------


 

The Administrative Borrower agrees to notify the Agent promptly before the
funding of the Loan if any of the matters which have been represented above
shall not be true and correct on the Advance Date and if the Agent has received
no such notice before the Advance Date then the statements set forth above shall
be deemed to have been made and shall be deemed to be true and correct as of the
Advance Date.

 

Executed as of [         ], 20[         ].

 

 

 

 

ADMINISTRATIVE BORROWER:

 

 

 

INSMED INCORPORATED

 

 

 

 

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 

 

40

--------------------------------------------------------------------------------


 

ATTACHMENT TO ADVANCE REQUEST

 

 

Dated:

 

 

 

The Administrative Borrower hereby represents and warrants to the Agent that
each Borrower’s current name and organizational status is as follows:

 

Names:

[                                          ]

 

 

Type of organizations:

Corporation

 

 

States of organization:

[                                          ]

 

 

Organization file numbers:

 

 

The Administrative Borrower hereby represents and warrants to the Agent that the
street addresses, cities, states and postal codes of each Borrower’s current
locations are as follows:

 

41

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SECURED TERM PROMISSORY NOTE

 

$[  ],000,000

Advance Date:       , 20[  ]

 

 

 

Maturity Date: September 1, 2020

 

FOR VALUE RECEIVED, INSMED INCORPORATED, a Virginia corporation (“Parent”), for
itself and each of its Subsidiaries joined to the below-defined Loan Agreement
(the “Borrowers”) hereby promise to pay to the order of Hercules Capital, Inc.,
a Maryland corporation,  or the holder of this Note (the “Lender”) at 400
Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of payment
as the holder of this Secured Term Promissory Note (this “Promissory Note”) may
specify from time to time in writing, in lawful money of the United States of
America, the principal amount of [  ] Million Dollars ($[  ],000,000) or such
other principal amount as Lender has advanced to the Borrowers, together with
interest at a floating rate equal to the Term Loan Interest Rate (as defined in
the Loan Agreement (as defined below)), with interest computed daily based on
the actual number of days in each month.

 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Amended and Restated Loan and Security
Agreement dated September 30, 2016 by and among the Borrowers, Hercules
Capital, Inc., a Maryland corporation (the “Agent”) and the several banks and
other financial institutions or entities from time to time party thereto as
lender (as the same may from time to time be amended, modified or supplemented
in accordance with its terms, the “Loan Agreement”), and is entitled to the
benefit and security of the Loan Agreement and the other Loan Documents (as
defined in the Loan Agreement), to which reference is made for a statement of
all of the terms and conditions thereof.  All payments shall be made in
accordance with the Loan Agreement.  All terms defined in the Loan Agreement
shall have the same definitions when used herein, unless otherwise defined
herein.  An Event of Default under the Loan Agreement shall constitute a default
under this Promissory Note.

 

Each Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest under the UCC or any applicable law.   The
Borrowers agree to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense.  This
Promissory Note has been negotiated and delivered to Lender and is payable in
the State of California.  This Promissory Note shall be governed by and
construed and enforced in accordance with, the laws of the State of California,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

 

INSMED INCORPORATED

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

CELTRIX PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWERS

 

1.                                      Each Borrower represents and warrants to
the Agent and Lender that such Borrower’s current name and organizational status
as of each applicable Advance Date is as follows:

 

Names:

Parent: Insmed Incorporated

 

 

 

Sub (1): Celtrix Pharmaceuticals, Inc.

 

 

Type of organizations:

Parent: Corporation

 

 

 

Sub (1): Corporation

 

 

States of organization:

Parent: Virginia

 

 

 

Sub (1): Delaware

 

 

Organization file numbers:

Parent: 05305412

 

 

 

Sub (1): 2248091

 

2.                                      Each Borrower represents and warrants to
the Agent and Lender that for five (5) years prior to the Closing Date, such
Borrower did not do business under any other name or organization or form except
the following:

 

Name:           Transave, Inc. (Prior to Transave, LLC)
Used during dates of: Prior to December 1, 2010
Type of Organization: Corporation
State of organization: Delaware
Organization file Number: 2754858
Borrowers’ fiscal year ends on December 31
Borrowers’ federal employer tax identification numbers are

 

:                                                                                                                                                                                           
Parent: Insmed Incorporated Tax ID# 54-1972729

 

Sub (1): Celtrix Pharmaceuticals, Inc. Tax ID# 94-3121462

 

3.                                      Each Borrower represents and warrants to
the Agent and Lender that its chief executive office is located at 10 Finderne
Avenue, Building 10, Bridgewater, NJ 08807.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BORROWERS’ PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

Patents

 

Insmed Allowed Applications / Issued Patents

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Patent No.

 

Issue Date

 

INMD-004/02AU

 

315953-2036

 

Australia

 

2009303542

 

10/13/2009

 

2009303542

 

8/28/2014

 

INMD-004/03AU

 

315953-3181

 

Australia

 

2014201765

 

10/13/2009

 

2014201765

 

3/23/2016

 

INMD-005/02AU

 

315953-2070

 

Australia

 

2008316841

 

10/23/2008

 

2008316841

 

7/31/2014

 

INMD-012/01AU

 

315953-2088

 

Australia

 

2003304204

 

10/29/2003

 

2003304204

 

4/8/2010

 

INMD-012/03AU

 

315953-2007

 

Australia

 

2006270008

 

7/19/2006

 

2006270008

 

1/3/2013

 

INMD-018/01AU

 

315953-2024

 

Australia

 

2006322076

 

12/5/2006

 

2006322076

 

10/31/2013

 

INMD-012/01AT

 

315953-3151

 

Austria

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03AT

 

315953-3113

 

Austria

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05AT

 

315953-3259

 

Austria

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01AT

 

315953-3292

 

Austria

 

E459637

 

12/20/2005

 

E459637

 

3/3/2010

 

INMD-048/01AT

 

315953-2683

 

Austria

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00AT

 

315953-2898

 

Austria

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-012/01BE

 

315953-3152

 

Belgium

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03BE

 

315953-3112

 

Belgium

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05BE

 

315953-3260

 

Belgium

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01BE

 

315953-3293

 

Belgium

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01BE

 

315953-2684

 

Belgium

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00BE

 

315953-2900

 

Belgium

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-012/01BG

 

315953-3153

 

Bulgaria

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03BG

 

315953-3114

 

Bulgaria

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05BG

 

315953-3261

 

Bulgaria

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-005/02CA

 

315953-2071

 

Canada

 

2703179

 

10/23/2008

 

2703179

 

6/7/2016

 

INMD-012/01CA

 

315953-2019

 

Canada

 

2504317

 

10/29/2003

 

2504317

 

5/22/2012

 

INMD-012/03CA

 

315953-2102

 

Canada

 

2614764

 

7/19/2006

 

2614764

 

3/18/2014

 

INMD-012/04CA

 

315953-2022

 

Canada

 

2646255

 

4/3/2007

 

2646255

 

8/26/2014

 

INMD-012/05CA

 

315953-3144

 

Canada

 

2838108

 

7/19/2006

 

2838108

 

5/17/2016

 

INMD-012/06CA

 

315953-3184

 

Canada

 

2853611

 

4/3/2007

 

 

 

 

 

INMD-015/01CA

 

315953-2243

 

Canada

 

2592014

 

12/20/2005

 

2592014

 

11/24/2015

 

INMD-018/01CA

 

315953-2031

 

Canada

 

2631872

 

12/5/2006

 

2631872

 

4/1/2014

 

INMD-018/02CA

 

315953-3145

 

Canada

 

2838111

 

12/5/2006

 

2838111

 

1/19/2016

 

INMD-048/01CA

 

315953-2368

 

Canada

 

2529282

 

6/14/2004

 

2529282

 

5/28/2013

 

INMD-052/00CA

 

315953-2136

 

Canada

 

2330925

 

5/28/1999

 

2330925

 

2/9/2010

 

INMD-012/01CN

 

315953-2090

 

China

 

200380106534.2

 

10/29/2003

 

ZL 200380106534.2

 

11/24/2010

 

INMD-012/03CN

 

315953-2029

 

China

 

200680034397.X

 

7/19/2006

 

ZL200680034397.X

 

8/7/2013

 

INMD-012/03CR

 

315953-2104

 

Costa Rica

 

9736

 

7/19/2006

 

2979

 

12/12/2013

 

INMD-012/01CY

 

315953-3155

 

Cyprus

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03CY

 

315953-3116

 

Cyprus

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

 

--------------------------------------------------------------------------------


 

Insmed Allowed Applications / Issued Patents

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Patent No.

 

Issue Date

 

INMD-012/05CY

 

315953-3263

 

Cyprus

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-012/01CZ

 

315953-3156

 

Czech Republic

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03CZ

 

315953-3117

 

Czech Republic

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05CZ

 

315953-3264

 

Czech Republic

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-012/01DK

 

315953-3158

 

Denmark

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03DK

 

315953-3119

 

Denmark

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05DK

 

315953-3266

 

Denmark

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-012/01EE

 

315953-3159

 

Estonia

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03EE

 

315953-3120

 

Estonia

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05EE

 

315953-3267

 

Estonia

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-012/01EP

 

315953-2091

 

European Patent Office

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03EP

 

315953-2047

 

European Patent Office

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/04EP

 

315953-2172

 

European Patent Office

 

07754853.5

 

4/3/2007

 

 

 

 

 

INMD-012/05EP

 

315953-2023

 

European Patent Office

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01EP

 

315953-3296

 

European Patent Office

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-018/01EP

 

315953-2130

 

European Patent Office

 

06847502.9

 

12/5/2006

 

1962805

 

7/6/2016

 

INMD-048/01EP

 

315953-2369

 

European Patent Office

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00EP

 

315953-2696

 

European Patent Office

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-057/01EP

 

315953-2051

 

European Patent Office

 

99926092.0

 

5/28/1999

 

1082427

 

8/10/2005

 

INMD-012/01FI

 

315953-3161

 

Finland

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03FI

 

315953-3122

 

Finland

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05FI

 

315953-3276

 

Finland

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-052/00FI

 

315953-2906

 

Finland

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-012/01FR

 

315953-3188

 

France

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03FR

 

315953-3123

 

France

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05FR

 

315953-3277

 

France

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01FR

 

315953-3298

 

France

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01FR

 

315953-2688

 

France

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00FR

 

315953-2907

 

France

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-012/01DE

 

315953-3157

 

Germany

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03DE

 

315953-3118

 

Germany

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05DE

 

315953-3265

 

Germany

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01DE

 

315953-3295

 

Germany

 

602005019784-2

 

12/20/2005

 

602005019784-2

 

3/3/2010

 

INMD-048/01DE

 

315953-2686

 

Germany

 

602004020771.3

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00DE

 

315953-2904

 

Germany

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-012/01GR

 

315953-3163

 

Greece

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03GR

 

315953-3125

 

Greece

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05GR

 

315953-3279

 

Greece

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01GR

 

315953-3300

 

Greece

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-012/03HN

 

315953-2108

 

Honduras

 

2008-84

 

7/19/2006

 

4987

 

1/24/2011

 

 

--------------------------------------------------------------------------------


 

Insmed Allowed Applications / Issued Patents

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Patent No.

 

Issue Date

 

INMD-012/03HK

 

315953-2107

 

Hong Kong

 

09102316.4

 

7/19/2006

 

1124770

 

1/30/2014

 

INMD-012/05HK

 

315953-2139

 

Hong Kong

 

12102361.3

 

10/29/2003

 

1162303

 

4/1/2016

 

INMD-012/01HU

 

315953-3164

 

Hungary

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03HU

 

315953-3126

 

Hungary

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05HU

 

315953-3280

 

Hungary

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01HU

 

315953-3301

 

Hungary

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01HU

 

315953-2690

 

Hungary

 

04755315.1

 

6/14/2004

 

E006533

 

4/22/2009

 

INMD-012/03IS

 

315953-3128

 

Iceland

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/01IN

 

315953-2087

 

India

 

2219/DELNP/2005

 

10/29/2003

 

243438

 

10/18/2010

 

INMD-012/01IE

 

315953-3165

 

Ireland

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03IE

 

315953-3127

 

Ireland

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05IE

 

315953-3281

 

Ireland

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01IE

 

315953-3302

 

Ireland

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01IE

 

315953-2691

 

Ireland

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-012/01IL

 

315953-2086

 

Israel

 

168279

 

10/29/2003

 

168279

 

10/1/2015

 

INMD-012/01IT

 

315953-3166

 

Italy

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03IT

 

315953-3129

 

Italy

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05IT

 

315953-3282

 

Italy

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01IT

 

315953-3303

 

Italy

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01IT

 

315953-2692

 

Italy

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00IT

 

315953-2912

 

Italy

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

ELSN-002/02JP

 

321893-2002

 

Japan

 

2007-540183

 

11/8/2005

 

5735724

 

4/24/2015

 

INMD-004/02JP

 

315953-2012

 

Japan

 

2011-532180

 

10/13/2009

 

5677695

 

1/9/2015

 

INMD-005/02JP

 

315953-2073

 

Japan

 

2010-531241

 

10/23/2008

 

5855829

 

12/18/2015

 

INMD-012/01JP

 

315953-2092

 

Japan

 

2005-500829

 

10/29/2003

 

5118302

 

10/26/2012

 

INMD-012/02JP

 

315953-2097

 

Japan

 

2011-1318

 

10/29/2003

 

5411878

 

11/15/2013

 

INMD-012/03JP

 

315953-2110

 

Japan

 

2008-522895

 

7/19/2006

 

5415759

 

11/22/2013

 

INMD-012/04JP

 

315953-2173

 

Japan

 

2009-504281

 

4/3/2007

 

5918922

 

4/15/2016

 

INMD-012/05JP

 

315953-3098

 

Japan

 

2013-146934

 

7/19/2006

 

5800865

 

9/4/2015

 

INMD-012/06JP

 

315953-3102

 

Japan

 

2013-167610

 

10/29/2003

 

5684343

 

1/23/2015

 

INMD-012/08JP

 

315953-3215

 

Japan

 

2014-196130

 

7/19/2006

 

5902782

 

3/18/2016

 

INMD-018/01JP

 

315953-2202

 

Japan

 

2008-544430

 

12/5/2006

 

5324223

 

7/26/2013

 

INMD-047/01JP

 

315953-2365

 

Japan

 

2009-504301

 

4/4/2007

 

5600432

 

8/22/2014

 

INMD-012/03LV

 

315953-3132

 

Latvia

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05LI

 

315953-3283

 

Liechtenstein

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-012/03LT

 

315953-3130

 

Lithuania

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-015/01LT

 

315953-3304

 

Lithuania

 

5854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-012/01LU

 

315953-3167

 

Luxembourg

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03LU

 

315953-3131

 

Luxembourg

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-015/01LU

 

315953-3305

 

Luxembourg

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-005/02MX

 

315953-2074

 

Mexico

 

MX/a/2010/004389

 

10/23/2008

 

334870

 

11/17/2015

 

INMD-012/01MX

 

315953-2028

 

Mexico

 

PA/a/2005/004580

 

10/29/2003

 

276999

 

7/1/2010

 

INMD-012/02MX

 

315953-2098

 

Mexico

 

MX/a/2010/000195

 

10/29/2003

 

318205

 

2/26/2014

 

 

--------------------------------------------------------------------------------


 

Insmed Allowed Applications / Issued Patents

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Patent No.

 

Issue Date

 

INMD-012/03MX

 

315953-2114

 

Mexico

 

MX/a/2008/000425

 

7/19/2006

 

280091

 

10/18/2010

 

INMD-012/04MX

 

315953-2122

 

Mexico

 

MX/a/2008/012684

 

4/3/2007

 

293096

 

12/5/2011

 

INMD-012/01MC

 

315953-3168

 

Monaco

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03MC

 

315953-3133

 

Monaco

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05MC

 

315953-3284

 

Monaco

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-004/02ME

 

315953-2042

 

Montenegro

 

P-2011/64

 

10/13/2009

 

01166

 

3/20/2014

 

INMD-012/03ME

 

315953-2113

 

Montenegro

 

P-68/2009

 

7/19/2006

 

00597

 

8/16/2011

 

INMD-012/01NL

 

315953-3169

 

Netherlands

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03NL

 

315953-3134

 

Netherlands

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05NL

 

315953-3285

 

Netherlands

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01NL

 

315953-3306

 

Netherlands

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-052/00NL

 

315953-2916

 

Netherlands

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-004/02NZ

 

315953-2014

 

New Zealand

 

592217

 

10/13/2009

 

592217

 

7/2/2013

 

INMD-004/03NZ

 

315953-3080

 

New Zealand

 

606383

 

10/13/2009

 

606383

 

1/6/2015

 

INMD-012/01NZ

 

315953-2093

 

New Zealand

 

540087

 

10/29/2003

 

540087

 

1/8/2009

 

INMD-012/03NZ

 

315953-2116

 

New Zealand

 

565300

 

7/19/2006

 

565300

 

11/7/2011

 

INMD-012/03PL

 

315953-3135

 

Poland

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-015/01PL

 

315953-3307

 

Poland

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01PL

 

315953-2693

 

Poland

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-012/01PT

 

315953-3170

 

Portugal

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03PT

 

315953-3136

 

Portugal

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05PT

 

315953-3286

 

Portugal

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-012/01KR

 

315953-2020

 

Republic of Korea

 

10-2005-7007679

 

10/29/2003

 

10-1301653

 

8/23/2013

 

INMD-012/02KR

 

315953-3088

 

Republic of Korea

 

10-2013-7010499

 

10/29/2003

 

10-1424980

 

7/24/2014

 

INMD-012/03KR

 

315953-2111

 

Republic of Korea

 

10-2008-7002031

 

7/19/2006

 

10-1358660

 

1/28/2014

 

INMD-012/04KR

 

315953-3106

 

Republic of Korea

 

10-2013-7031379

 

7/19/2006

 

10-1437338

 

8/28/2014

 

INMD-012/05KR

 

315953-3180

 

Republic of Korea

 

10-2014-7005780

 

10/29/2003

 

10-1504616

 

3/16/2015

 

INMD-012/01RO

 

315953-3171

 

Romania

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03RO

 

315953-3137

 

Romania

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05RO

 

315953-3287

 

Romania

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01RO

 

315953-2532

 

Romania

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-004/02RU

 

315953-2044

 

Russian Federation

 

2011119018

 

10/13/2009

 

2537238

 

10/31/2014

 

INMD-012/03RU

 

315953-2048

 

Russian Federation

 

2008102651

 

7/19/2006

 

2438655

 

1/10/2012

 

INMD-012/03SG

 

315953-2118

 

Singapore

 

200800137-2

 

7/19/2006

 

138968

 

8/31/2010

 

INMD-012/01SK

 

315953-3174

 

Slovakia

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03SK

 

315953-3140

 

Slovakia

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05SK

 

315953-3290

 

Slovakia

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-012/01SI

 

315953-3173

 

Slovenia

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03SL

 

315953-3139

 

Slovenia

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05SI

 

315953-3289

 

Slovenia

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-004/02ZA

 

315953-2004

 

South Africa

 

2011/02745

 

10/13/2009

 

2011/02745

 

12/28/2011

 

 

--------------------------------------------------------------------------------


 

Insmed Allowed Applications / Issued Patents

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Patent No.

 

Issue Date

 

INMD-012/01ZA

 

315953-2096

 

South Africa

 

2005/04281

 

10/29/2003

 

2005/04281

 

9/27/2006

 

INMD-012/03ZA

 

315953-2030

 

South Africa

 

2008/00367

 

7/19/2006

 

2008/00367

 

12/31/2008

 

INMD-012/01ES

 

315953-3160

 

Spain

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03ES

 

315953-3121

 

Spain

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05ES

 

315953-3268

 

Spain

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01ES

 

315953-3297

 

Spain

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01ES

 

315953-2687

 

Spain

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00ES

 

315953-2905

 

Spain

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-012/01SE

 

315953-3172

 

Sweden

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03SE

 

315953-3138

 

Sweden

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05SE

 

315953-3288

 

Sweden

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01SE

 

315953-3308

 

Sweden

 

5854704.3

 

12/20/2005

 

05854704-3

 

3/3/2010

 

INMD-048/01SE

 

315953-2694

 

Sweden

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00SE

 

315953-2919

 

Sweden

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-012/01CH

 

315953-3154

 

Switzerland

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03CH

 

315953-3115

 

Switzerland

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05CH

 

315953-3262

 

Switzerland

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01CH

 

315953-3294

 

Switzerland

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01CH

 

315953-2685

 

Switzerland

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00CH

 

315953-2902

 

Switzerland

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

INMD-012/01TR

 

315953-3175

 

Turkey

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03TR

 

315953-3141

 

Turkey

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05TR

 

315953-3291

 

Turkey

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-004/02UA

 

315953-2045

 

Ukraine

 

201105955

 

10/13/2009

 

105644

 

6/10/2014

 

INMD-012/01GB

 

315953-3162

 

United Kingdom

 

03816990.0

 

10/29/2003

 

1581236

 

10/16/2013

 

INMD-012/03GB

 

315953-3124

 

United Kingdom

 

06787716.7

 

7/19/2006

 

1909759

 

9/4/2013

 

INMD-012/05GB

 

315953-3278

 

United Kingdom

 

11159754.8

 

10/29/2003

 

2363114

 

5/20/2015

 

INMD-015/01GB

 

315953-3299

 

United Kingdom

 

05854704.3

 

12/20/2005

 

1828225

 

3/3/2010

 

INMD-048/01GB

 

315953-2689

 

United Kingdom

 

04755315.1

 

6/14/2004

 

1646650

 

4/22/2009

 

INMD-052/00GB

 

315953-2908

 

United Kingdom

 

99955220.1

 

5/28/1999

 

1082133

 

7/14/2004

 

ELSN-001/02US

 

321893-2001

 

United States

 

12/027,752

 

2/7/2008

 

9,186,322

 

11/17/2015

 

ELSN-003/02US

 

321893-2003

 

United States

 

12/122,191

 

5/16/2008

 

9,107,824

 

8/18/2015

 

ELSN-004/03US

 

321893-2051

 

United States

 

10/224,532

 

8/20/2002

 

6,793,912

 

9/21/2004

 

INMD-004/01US

 

315953-2017

 

United States

 

12/250,412

 

10/13/2008

 

9,114,081

 

8/25/2015

 

INMD-004/03US

 

315953-2540

 

United States

 

13/480,246

 

5/24/2012

 

9,119,783

 

9/1/2015

 

INMD-004/04US

 

315953-2775

 

United States

 

13/566,707

 

8/3/2012

 

9,333,214

 

5/10/2016

 

INMD-012/01US

 

315953-2094

 

United States

 

10/696,389

 

10/29/2003

 

7,544,369

 

6/9/2009

 

INMD-012/03US

 

315953-2119

 

United States

 

11/185,448

 

7/19/2005

 

7,718,189

 

5/18/2010

 

INMD-012/04US

 

315953-2174

 

United States

 

11/398,859

 

4/6/2006

 

7,879,351

 

2/1/2011

 

INMD-012/06US

 

315953-2049

 

United States

 

12/748,756

 

3/29/2010

 

8,802,137

 

8/12/2014

 

INMD-015/01US

 

315953-2196

 

United States

 

11/311,633

 

12/20/2005

 

7,968,679

 

6/28/2011

 

 

--------------------------------------------------------------------------------


 

Insmed Allowed Applications / Issued Patents

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Patent No.

 

Issue Date

 

INMD-018/01US

 

315953-2131

 

United States

 

11/634,343

 

12/5/2006

 

8,226,975

 

7/24/2012

 

INMD-018/02US

 

315953-2541

 

United States

 

13/527,213

 

6/19/2012

 

8,632,804

 

1/21/2014

 

INMD-018/03US

 

315953-2774

 

United States

 

13/664,181

 

10/30/2012

 

8,679,532

 

3/25/2014

 

INMD-018/04US

 

315953-2778

 

United States

 

13/666,420

 

11/1/2012

 

8,642,075

 

2/4/2014

 

INMD-018/05US

 

315953-2779

 

United States

 

13/675,559

 

11/13/2012

 

8,673,348

 

3/18/2014

 

INMD-018/06US

 

315953-2780

 

United States

 

13/675,587

 

11/13/2012

 

8,673,349

 

3/18/2014

 

INMD-018/08US

 

315953-3256

 

United States

 

14/987,508

 

1/4/2016

 

9,402,845

 

8/2/2016

 

INMD-019/02US

 

315953-2133

 

United States

 

10/130,951

 

11/17/2000

 

7,060,291

 

6/13/2006

 

INMD-026/02US

 

315953-2228

 

United States

 

08/950,618

 

10/15/1997

 

6,087,325

 

7/11/2000

 

INMD-026/05US

 

315953-2230

 

United States

 

09/343,650

 

6/29/1999

 

6,339,069

 

1/15/2002

 

INMD-048/01US

 

315953-3094

 

United States

 

10/866,086

 

6/14/2004

 

7,354,994

 

4/8/2008

 

INMD-050/02US

 

315953-2058

 

United States

 

10/778,636

 

2/13/2004

 

7,371,813

 

5/13/2008

 

INMD-052/00US

 

315953-2059

 

United States

 

09/089,062

 

6/1/1998

 

6,436,897

 

8/20/2002

 

INMD-055/00US

 

315953-2936

 

United States

 

09/326,189

 

6/4/1999

 

6,040,292

 

3/21/2000

 

INMD-057/01US

 

315953-2949

 

United States

 

09/322,484

 

5/27/1999

 

6,417,330

 

7/9/2002

 

INMD-092/03US

 

315953-2874

 

United States

 

09/418,861

 

6/1/1998

 

6,518,238

 

2/11/2003

 

INMD-092/04US

 

315953-3045

 

United States

 

09/123,217

 

7/27/1998

 

6,514,937

 

2/4/2003

 

INMD-093/01US

 

315953-2884

 

United States

 

09/123,050

 

7/27/1998

 

6,087,090

 

7/11/2000

 

INMD-120/05US

 

315953-3217

 

United States

 

14/523,538

 

10/24/2014

 

 

 

 

 

INMD-120/07US

 

315953-3230

 

United States

 

14/641,104

 

3/6/2015

 

9,255,064

 

2/9/2016

 

 

Insmed Pending Patent Applications

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Publication No.

 

Publication
Date

 

INMD-005/03AU

 

315953-3186

 

Australia

 

2014202745

 

10/23/2008

 

 

 

 

 

INMD-056/01AU

 

315953-3202

 

Australia

 

2013266400

 

5/21/2013

 

 

 

 

 

INMD-096/01AU

 

315953-3233

 

Australia

 

2013352259

 

11/27/2013

 

 

 

 

 

INMD-117/01AU

 

315953-3242

 

Australia

 

2013351934

 

12/2/2013

 

 

 

 

 

INMD-119/02AU

 

315953-3319

 

Australia

 

2014290536

 

7/17/2014

 

 

 

 

 

INMD-120/05AU

 

315953-3340

 

Australia

 

2014339866

 

10/24/2014

 

 

 

 

 

INMD-004/02BR

 

315953-2008

 

Brazil

 

PI0920334-6

 

10/13/2009

 

1223097

 

3/1/2016

 

INMD-012/03BR

 

315953-2101

 

Brazil

 

PI0613865-9

 

7/19/2006

 

PI0613865-9

 

 

 

INMD-056/01BR

 

315953-3203

 

Brazil

 

1120140290105

 

5/21/2013

 

 

 

 

 

INMD-096/01BR

 

315953-3234

 

Brazil

 

1120150123511

 

11/27/2013

 

 

 

 

 

INMD-117/01BR

 

315953-3243

 

Brazil

 

1120150125476

 

12/2/2013

 

 

 

 

 

INMD-120/05BR

 

315953-3346

 

Brazil

 

1120160092074

 

10/24/2014

 

 

 

 

 

ELSN-001/02CA

 

321893-2020

 

Canada

 

2724230

 

2/6/2009

 

 

 

 

 

INMD-004/02CA

 

315953-2037

 

Canada

 

2739954

 

10/13/2009

 

 

 

 

 

INMD-015/02CA

 

315953-3274

 

Canada

 

2899824

 

12/20/2005

 

 

 

 

 

INMD-018/03CA

 

315953-3271

 

Canada

 

2896083

 

12/5/2006

 

 

 

 

 

INMD-056/01CA

 

315953-3204

 

Canada

 

2870860

 

5/21/2013

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Insmed Pending Patent Applications

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Publication No.

 

Publication
Date

 

INMD-096/01CA

 

315953-3235

 

Canada

 

2891487

 

11/27/2013

 

 

 

 

 

INMD-117/01CA

 

315953-3244

 

Canada

 

2890219

 

12/2/2013

 

 

 

 

 

INMD-119/02CA

 

315953-3320

 

Canada

 

2917605

 

7/17/2014

 

 

 

 

 

INMD-120/05CA

 

315953-3341

 

Canada

 

2927788

 

10/24/2014

 

 

 

 

 

INMD-004/02CL

 

315953-2009

 

Chile

 

814-2011

 

10/13/2009

 

814-2011

 

 

 

INMD-004/03CN

 

315953-3219

 

China

 

201410564453.7

 

10/13/2009

 

104523594A

 

4/22/2015

 

INMD-005/03CN

 

315953-3150

 

China

 

201410050891.1

 

10/23/2008

 

103860469A

 

6/18/2014

 

INMD-012/04CN

 

315953-3087

 

China

 

201310149581.0

 

7/19/2006

 

103263387

 

8/28/2013

 

INMD-056/01CN

 

315953-3205

 

China

 

201380030763.4

 

5/21/2013

 

104349783A

 

2/11/2015

 

INMD-096/01CN

 

315953-3254

 

China

 

201380068974.7

 

11/27/2013

 

104884047A

 

9/2/2015

 

INMD-117/01CN

 

315953-3245

 

China

 

201380062668.2

 

12/2/2013

 

104822372A

 

8/5/2015

 

INMD-120/05CN

 

315953-3347

 

China

 

201480070936.X

 

10/24/2014

 

105848479A

 

8/10/2016

 

INMD-012/03CO

 

315953-2103

 

Colombia

 

08016117

 

7/19/2006

 

 

 

 

 

INMD-056/01CO

 

315953-3206

 

Colombia

 

14-244438

 

5/21/2013

 

 

 

 

 

INMD-012/03EG

 

315953-2106

 

Egypt

 

PCT84/2008

 

7/19/2006

 

 

 

 

 

INMD-120/05EA

 

315953-3348

 

Eurasian Patent Organization

 

201690623

 

10/24/2014

 

 

 

 

 

ELSN-001/02EP

 

321893-2021

 

European Patent Office

 

09708680.5

 

2/6/2009

 

2252304

 

 

 

INMD-004/02EP

 

315953-2011

 

European Patent Office

 

09821103.0

 

10/13/2009

 

2349282

 

8/3/2011

 

INMD-005/02EP

 

315953-2027

 

European Patent Office

 

08840993.3

 

10/23/2008

 

2214645

 

 

 

INMD-012/06EP

 

315953-3101

 

European Patent Office

 

13175824.5

 

7/19/2006

 

2649988

 

10/16/2013

 

INMD-012/08EP

 

315953-3199

 

European Patent Office

 

14183066.1

 

10/29/2003

 

2823820

 

1/14/2015

 

INMD-018/02EP

 

315953-3332

 

European Patent Office

 

16156100.6

 

12/5/2006

 

3067047

 

9/14/2016

 

INMD-018/03EP

 

315953-3333

 

European Patent Office

 

16156099.0

 

12/5/2006

 

3067046

 

9/14/2016

 

INMD-047/01EP

 

315953-2363

 

European Patent Office

 

07754936.8

 

4/4/2007

 

2012750

 

 

 

INMD-056/01EP

 

315953-3207

 

European Patent Office

 

13793204.2

 

5/21/2013

 

2852391

 

4/1/2015

 

INMD-096/01EP

 

315953-3236

 

European Patent Office

 

13858844.7

 

11/27/2013

 

2925298

 

10/7/2015

 

INMD-117/01EP

 

315953-3246

 

European Patent Office

 

13859435.3

 

12/2/2013

 

2925303

 

10/7/2015

 

INMD-119/02EP

 

315953-3321

 

European Patent Office

 

14827034.1

 

7/17/2014

 

3021920

 

5/25/2016

 

INMD-120/05EP

 

315953-3342

 

European Patent Office

 

14855785.3

 

10/24/2014

 

3060041

 

8/31/2016

 

ELSN-001/02HK

 

321893-2010

 

Hong Kong

 

11105186.0

 

2/6/2009

 

1150979

 

1/20/2012

 

INMD-004/02HK

 

315953-2015

 

Hong Kong

 

12101079.8

 

10/13/2009

 

 

 

 

 

INMD-012/04HK

 

315953-3108

 

Hong Kong

 

13112330.9

 

7/19/2006

 

1184711A

 

1/30/2014

 

INMD-012/06HK

 

315953-3183

 

Hong Kong

 

14103632.2

 

7/19/2006

 

1190338A

 

7/4/2014

 

INMD-012/08HK

 

315953-3224

 

Hong Kong

 

15102375.4

 

10/29/2003

 

1201749A

 

9/11/2015

 

INMD-056/01HK

 

315953-3227

 

Hong Kong

 

15103492.0

 

5/21/2013

 

1202812A

 

10/9/2015

 

INMD-096/01HK

 

315953-3339

 

Hong Kong

 

16103947.0

 

11/27/2013

 

 

 

 

 

INMD-117/01HK

 

315953-3345

 

Hong Kong

 

16103948.9

 

12/2/2013

 

 

 

 

 

INMD-005/02IN

 

315953-2072

 

India

 

3616/DELNP/2010

 

10/23/2008

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Insmed Pending Patent Applications

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Publication No.

 

Publication
Date

 

INMD-012/03IN

 

315953-2109

 

India

 

353/DELNP/2008

 

7/19/2006

 

 

 

8/8/2008

 

INMD-012/04IN

 

315953-3196

 

India

 

6406/DELNP/2014

 

7/19/2006

 

 

 

 

 

INMD-056/01IN

 

315953-3209

 

India

 

9003/DELNP/2014

 

5/21/2013

 

 

 

 

 

INMD-004/02ID

 

315953-2038

 

Indonesia

 

W00201101412

 

10/13/2009

 

 

 

 

 

INMD-004/03ID

 

315953-3191

 

Indonesia

 

P00201406127

 

10/13/2009

 

 

 

 

 

INMD-004/02IL

 

315953-2039

 

Israel

 

212268

 

10/13/2009

 

 

 

 

 

INMD-012/04IL

 

315953-2016

 

Israel

 

216401

 

7/19/2006

 

 

 

 

 

INMD-012/05IL

 

315953-3221

 

Israel

 

236190

 

10/29/2003

 

 

 

 

 

INMD-012/06IL

 

315953-3370

 

Israel

 

246026

 

7/19/2006

 

 

 

 

 

INMD-056/01IL

 

315953-3208

 

Israel

 

234898

 

5/21/2013

 

 

 

 

 

INMD-117/01IL

 

315953-3247

 

Israel

 

238984

 

12/2/2013

 

 

 

 

 

INMD-120/05IL

 

315953-3349

 

Israel

 

245184

 

10/24/2014

 

 

 

 

 

INMD-004/03JP

 

315953-3182

 

Japan

 

2014-75240

 

10/13/2009

 

2014-122249

 

7/3/2014

 

INMD-005/04JP

 

315953-3354

 

Japan

 

2016-82745

 

10/23/2008

 

2016-130262

 

7/21/2016

 

INMD-012/09JP

 

315953-3220

 

Japan

 

2014-222230

 

10/29/2003

 

2015-25016

 

2/5/2015

 

INMD-012/10JP

 

315953-3326

 

Japan

 

2016-003289

 

7/19/2006

 

2016-56194

 

4/21/2016

 

INMD-012/11JP

 

315953-3336

 

Japan

 

2016-29641

 

10/29/2003

 

2016-104807

 

6/9/2016

 

INMD-012/12JP

 

315953-3359

 

Japan

 

2016-105882

 

4/3/2007

 

 

 

 

 

INMD-047/03JP

 

315953-3197

 

Japan

 

2014-165736

 

4/4/2007

 

2014-210819

 

11/13/2014

 

INMD-056/01JP

 

315953-3210

 

Japan

 

2015-514136

 

5/21/2013

 

2015-517576

 

 

 

INMD-096/01JP

 

315953-3237

 

Japan

 

2015-545418

 

11/27/2013

 

2016-505545

 

2/25/2016

 

INMD-117/01JP

 

315953-3248

 

Japan

 

2015-545499

 

12/2/2013

 

 

 

4/17/2015

 

INMD-119/02JP

 

315953-3322

 

Japan

 

2016-527100

 

7/17/2014

 

 

 

 

 

INMD-120/05JP

 

315953-3350

 

Japan

 

2016-525531

 

10/24/2014

 

 

 

 

 

INMD-012/03KS

 

315953-2112

 

Kosovo

 

861

 

7/19/2006

 

 

 

 

 

INMD-004/02MX

 

315953-2013

 

Mexico

 

MX/a/2011/003760

 

10/13/2009

 

 

 

 

 

INMD-005/03MX

 

315953-3270

 

Mexico

 

MX/a/2015/008005

 

10/23/2008

 

 

 

 

 

INMD-005/04MX

 

315953-3311

 

Mexico

 

MX/a/2015/015702

 

10/23/2008

 

 

 

 

 

INMD-012/05MX

 

315953-3143

 

Mexico

 

2013-013982

 

10/29/2003

 

 

 

 

 

INMD-056/01MX

 

315953-3212

 

Mexico

 

MX/a/2014/014219

 

5/21/2013

 

 

 

 

 

INMD-096/01MX

 

315953-3238

 

Mexico

 

MX/a/2015/006681

 

11/27/2013

 

 

 

 

 

INMD-120/05MX

 

315953-3352

 

Mexico

 

MX/a/2016/005293

 

10/24/2014

 

 

 

 

 

INMD-056/01NZ

 

315953-3213

 

New Zealand

 

700983

 

5/21/2013

 

 

 

 

 

INMD-056/02NZ

 

315953-3356

 

New Zealand

 

719739

 

5/21/2013

 

 

 

 

 

INMD-096/01NZ

 

315953-3239

 

New Zealand

 

708082

 

11/27/2013

 

 

 

 

 

INMD-117/01NZ

 

315953-3250

 

New Zealand

 

707551

 

12/2/2013

 

 

 

 

 

INMD-120/05NZ

 

315953-3343

 

New Zealand

 

719297

 

10/24/2014

 

 

 

 

 

INMD-012/03NI

 

315953-2115

 

Nicaragua

 

2008-000019

 

7/19/2006

 

 

 

 

 

INMD-122/04WO

 

315953-3255

 

Patent Cooperation Treaty

 

PCT/US2015/031079

 

5/15/2015

 

WO 2015/175939

 

11/19/2015

 

INMD-123/02WO

 

315953-3358

 

Patent Cooperation Treaty

 

PCT/US2016/044542

 

7/28/2016

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Insmed Pending Patent Applications

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Publication No.

 

Publication
Date

 

INMD-124/01WO

 

315953-3367

 

Patent Cooperation Treaty

 

PCT/US2016/043940

 

7/25/2016

 

 

 

 

 

INMD-125/01WO

 

315953-3361

 

Patent Cooperation Treaty

 

PCT/US2016/041776

 

7/11/2016

 

 

 

 

 

INMD-127/01WO

 

315953-3315

 

Patent Cooperation Treaty

 

PCT/US2015/061427

 

11/18/2015

 

WO 2016/081658

 

5/26/2016

 

INMD-128/01WO

 

315953-3317

 

Patent Cooperation Treaty

 

PCT/US2016/030049

 

4/29/2016

 

 

 

 

 

INMD-004/02PH

 

315953-2043

 

Philippines

 

1-2011-500726

 

10/13/2009

 

 

 

 

 

INMD-004/02KR

 

315953-2041

 

Republic of Korea

 

10-2011-7008430

 

10/13/2009

 

 

 

 

 

INMD-056/01KR

 

315953-3211

 

Republic of Korea

 

10-2014-7035838

 

5/21/2013

 

10-2015-0020224

 

2/25/2015

 

INMD-117/01KR

 

315953-3249

 

Republic of Korea

 

10-2015-7017536

 

12/2/2013

 

10-2015-0089087

 

8/4/2015

 

INMD-120/05KR

 

315953-3351

 

Republic of Korea

 

10-2016-7013749

 

10/24/2014

 

 

 

6/28/2016

 

INMD-056/01RU

 

315953-3214

 

Russian Federation

 

2014151554

 

5/21/2013

 

 

 

 

 

INMD-096/01RU

 

315953-3240

 

Russian Federation

 

2015125293

 

11/27/2013

 

 

 

 

 

INMD-012/03RS

 

315953-2117

 

Serbia

 

P-19/2008

 

7/19/2006

 

 

 

7/15/2009

 

INMD-004/02SG

 

315953-2006

 

Singapore

 

201102419-7

 

10/13/2009

 

 

 

 

 

INMD-004/03UA

 

315953-3176

 

Ukraine

 

a201401583

 

10/13/2009

 

 

 

 

 

ELSN-003/03US

 

321893-2063

 

United States

 

14/796,920

 

7/10/2015

 

 

 

 

 

INMD-003/02US

 

315953-3149

 

United States

 

14/198,724

 

3/6/2014

 

2014-0248335

 

9/4/2014

 

INMD-004/05US

 

315953-3272

 

United States

 

14/809,127

 

7/24/2015

 

 

 

5/26/2016

 

INMD-004/06US

 

315953-3273

 

United States

 

14/809,128

 

7/24/2015

 

 

 

6/2/2016

 

INMD-005/02US

 

315953-2018

 

United States

 

12/256,692

 

10/23/2008

 

2009-0104257

 

4/23/2009

 

INMD-012/05US

 

315953-2005

 

United States

 

12/424,177

 

4/15/2009

 

2010-0068257

 

3/18/2010

 

INMD-012/07US

 

315953-2176

 

United States

 

12/983,659

 

1/3/2011

 

2011-0159079

 

6/30/2011

 

INMD-012/08US

 

315953-3192

 

United States

 

14/319,018

 

6/30/2014

 

2014-0314835

 

10/23/2014

 

INMD-012/09US

 

315953-3337

 

United States

 

15/093,180

 

4/7/2016

 

 

 

 

 

INMD-018/07US

 

315953-3109

 

United States

 

14/080,922

 

11/15/2013

 

2014-0072620

 

3/13/2014

 

INMD-018/09US

 

315953-3334

 

United States

 

15/066,346

 

3/10/2016

 

2016-0184301

 

6/30/2016

 

INMD-018/10US

 

315953-3335

 

United States

 

15/066,360

 

3/10/2016

 

2016-0184302

 

6/30/2016

 

INMD-018/11US

 

315953-3362

 

United States

 

15/205,918

 

7/8/2016

 

 

 

 

 

INMD-018/12US

 

315953-3363

 

United States

 

15/205,925

 

7/8/2016

 

 

 

 

 

INMD-018/13US

 

315953-3369

 

United States

 

15/241,439

 

8/19/2016

 

 

 

 

 

INMD-047/01US

 

315953-2025

 

United States

 

11/696,343

 

4/4/2007

 

2008-0089927

 

4/17/2008

 

INMD-056/01US

 

315953-3084

 

United States

 

13/899,457

 

5/21/2013

 

2013-0330400

 

12/12/2013

 

INMD-096/01US

 

315953-3241

 

United States

 

14/648,203

 

11/27/2013

 

2015-0314002

 

11/5/2015

 

INMD-117/01US

 

315953-3251

 

United States

 

14/648,632

 

12/2/2013

 

2015-0328232

 

11/19/2015

 

INMD-119/02US

 

315953-3193

 

United States

 

14/334,121

 

7/17/2014

 

2015-0020802

 

1/22/2015

 

INMD-119/03US

 

315953-3323

 

United States

 

14/905,274

 

7/17/2014

 

2016-0175553

 

6/23/2016

 

INMD-120/06US

 

315953-3344

 

United States

 

15/031,604

 

10/24/2014

 

 

 

 

 

INMD-120/09US

 

315953-3313

 

United States

 

15/154,631

 

5/13/2016

 

 

 

 

 

INMD-122/04US

 

315953-3257

 

United States

 

14/713,926

 

5/15/2015

 

2015-0328244

 

11/19/2015

 

 

--------------------------------------------------------------------------------


 

Insmed Pending Patent Applications

 

Cooley Docket
No.

 

Client-Matter

 

Country

 

Application No.

 

Application
Date

 

Publication No.

 

Publication
Date

 

INMD-123/01US

 

315953-3329

 

United States

 

62/293,121

 

2/9/2016

 

 

 

 

 

INMD-124/01US

 

315953-3366

 

United States

 

15/219,219

 

7/25/2016

 

 

 

 

 

INMD-126/00US

 

315953-3318

 

United States

 

62/256,851

 

11/18/2015

 

 

 

 

 

INMD-128/01US

 

315953-3316

 

United States

 

15/142,569

 

4/29/2016

 

 

 

 

 

INMD-130/00US

 

315953-3360

 

United States

 

62/354,234

 

6/24/2016

 

 

 

 

 

INMD-131/00US

 

315953-3368

 

United States

 

62/368,400

 

7/29/2016

 

 

 

 

 

ELSN-001/03US

 

321893-2064

 

United States of America

 

14/881,011

 

10/12/2015

 

 

 

 

 

 

Trademarks

 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

ARIKACE

Insmed Incorporated

 

United States

 

Registration No.

3938202

 

Filed 1/31/07

Registered 3/29/11

First Use: 2/09

ARIKAYCE

Insmed, Inc.

 

United States

 

Application No.

85972453

 

Filed 6/28/13 (on the basis of intended use)

Notice of Allowance issued 12/3/13

ARYKAYCE

Insmed, Inc.

 

United States

 

Application No.

85972458

 

Filed 6/28/13 (on the basis of intended use)

Notice of Allowance issued 12/3/13

INSMED

Insmed, Inc.

 

United States

 

Application No.

86/103,118

 

Filed 10/28/13 (on the basis of intended use)

Notice of Allowance issued 5/20/14

INSMED

Insmed, Inc.

 

United States

 

Application No.

85930667

 

Filed 5/13/13 (on the basis of intended use)

Notice of Allowance issued 12/3/13

IPLEX

Insmed, Inc.

 

United States

 

Registration No.

4045902

 

Filed 8/18/09

Registered 10/25/11

First Use: 5/06

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

[g171501kg13i001.jpg] 

Lungs design

Insmed Incorporated

 

United States

 

Application No.

86444498

 

Filed 11/4/14 (intent-to-use)

Notice of Allowance issued 6/2/15

[g171501kg13i001.jpg] 

Lungs design

Insmed Incorporated

 

Argentina

 

Application No.

3406997

 

Filed 5/4/15 (based on US App. No. 86444498)

Published 1/13/16 for 30 day opposition period and not opposed

INSMED

Insmed, Inc.

 

Argentina

 

Registration No.

2702779

 

Filed 1/8/14

Registered 12/30/14

LONSPIRA

Insmed Incorporated

 

Argentina

 

Registration No.

2590819

 

Filed 4/23/12

Registered 9/6/13

VONCERA

Insmed Incorporated

 

Argentina

 

Registration No.

590820

 

Filed 4/23/12

Registered 9/6/13

ARIKAYCE

Insmed, Inc.

 

Argentina

 

Registration No.

2.709.607

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Registered 2/9/15

ARYKAYCE

Insmed, Inc.

 

Argentina

 

Registration No.

2.714.357

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Registered 3/18/15

RIKACIA

Insmed, Inc.

 

Argentina

 

Registration No.

2.714.358

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Registered 3/18/15

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

[g171501kg13i001.jpg] 

Lungs design

Insmed Incorporated

 

Brazil

 

Application No.

909328366

 

Filed 5/4/15 (based on US App. No. 86444498)

Published 6/5/15

INSMED

Insmed, Inc.

 

Brazil

 

Application No.

840758324

 

Filed 1/7/14

Published 4/29/14

ARIKAYCE

Insmed, Inc.

 

Brazil

 

Application No.

840753381

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Published 4/29/14

ARYKAYCE

Insmed, Inc.

 

Brazil

 

Application No.

840753365

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Published 4/29/14

ARIKACE

Insmed Incorporated

 

Brazil

 

Application No.

840123612

 

Filed 5/11/12

Registration fee paid

VONCERA

Insmed Incorporated

 

Brazil

 

Registration No.

840131356

 

Filed 5/18/12

Registered 6/23/15

INSMED

Insmed, Inc.

 

Australia

 

IR Reg. No.

1184673

 

Registered 11/13/13

Statement of Grant of Protection issued 3/20/14

INSMED

Insmed, Inc.

 

Australia

 

IR Reg. No.

1205306

 

Registered 4/28/14 (based on U.S. Appl. No. 86103118

Statement of Grant of Protection issued 10/22/14

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

ARIKAYCE

Insmed, Inc.

 

Australia

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 6/9/14

ARYKAYCE

Insmed, Inc.

 

Australia

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 6/9/14

RIKACIA

Insmed, Inc.

 

Australia

 

IR Reg. No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 5/29/14

ARIKACE

Insmed Incorporated

 

Australia

 

IR Reg. No.

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 12/20/07

LONSPIRA

Insmed Incorporated

 

Australia

 

IR Reg. No.

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 11/28/12

[g171501kg15i001.gif]

Lungs design

Insmed, Inc.

 

Australia

 

IR Reg. No.

1252822

 

Registered 5/1/15 (based on US App. No. 86444498)

Statement of Grant of Protection issued 12/9/15

VONCERA

Insmed Incorporated

 

Australia

 

IR Reg. No.

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 12/10/12

[g171501kg15i002.jpg]

Lungs design

Insmed Incorporated

 

Canada

 

Application No.

1726512

 

Filed 5/1/15 (based on US App. No. 86444498)

Office action response filed 3/18/16 and accepted

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

ARIKAYCE

Insmed, Inc.

 

Canada

 

Application No.

1657970

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Notice of Allowance issued 1/23/15

ARYKAYCE

Insmed, Inc.

 

Canada

 

Application No.

1657971

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Notice of Allowance issued 1/23/15

ARIKACE

Insmed Incorporated

 

Canada

 

Application No. 

1543553

 

Filed 9/7/11 (on the basis of intended use);

Notice of Allowance issued 9/21/12

INSMED

Insmed, Inc.

 

Canada

 

Application No.

1674571

 

Filed 4/28/14 (on the basis of intended use and the

priority of US App. No. 86/103,118)

Notice of Allowance issued 1/9/15

INSMED

Insmed, Inc.

 

Canada

 

Application No.

1651732

 

Filed 11/12/13

Notice of Allowance 5/22/15

INSMED

Insmed, Inc.

 

China

 

IR Reg. No.

1184673

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 8/20/14

INSMED

Insmed, Inc.

 

China

 

IR Reg. No.

1205306

 

Registered 4/28/14 (based on U.S. Appl. No. 86103118

Statement of Grant of Protection issued 1/21/15

ARIKACE

Insmed Incorporated

 

China

 

IR Reg. No.

 919298

 

Registered 3/9/07

Statement of Grant of Protection issued 7/1/15

ARIKAYCE

Insmed, Inc.

 

China

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 2/27/14

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

ARYKAYCE

Insmed, Inc.

 

China

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 11/13/14

RIKACIA

Insmed, Inc.

 

China

 

IR Reg. No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 11/26/14

LONSPIRA

Insmed Incorporated

 

China

 

IR Reg. No.

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 4/24/13

VONCERA

Insmed Incorporated

 

China

 

IR Reg. No.

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 4/24/13

[g171501kg15i002.jpg]

Lungs design

Insmed, Inc.

 

European Union

 

IR Reg. No.

1252822

 

Registered 5/1/15 (based on US App. No. 86444498)

Advertised — deadline to oppose 3/26/16

INSMED

Insmed, Inc.

 

European Union

 

IR Reg. No.

1184673

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 10/30/14

INSMED

Insmed, Inc.

 

European Union

 

IR Reg. No.

1205306

 

Registered 4/28/14 (based on U.S. Appl. No. 86103118

Statement of Grant of Protection issued 4/14/15

ARIKAYCE

Insmed, Inc.

 

European Union

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 1/7/15

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

ARYKAYCE

Insmed, Inc.

 

European Union

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 1/7/15

NTM

Insmed Incorporated

 

European Union

 

Application No.

15538267

 

Filed 6/15/16

RIKACIA

Insmed, Inc.

 

European Union

 

IR Reg. No. 1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 12/30/14

ARIKACE

Insmed Incorporated

 

European Union

 

IR Reg. No.

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 4/24/08

LONSPIRA

Insmed Incorporated

 

European Union

 

IR Reg. No.

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 6/7/13

VONCERA

Insmed Incorporated

 

European Union

 

IR Reg. No.

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 6/7/13

NTM IM DIALOG

Insmed Incorporated

 

Germany

 

Application No.

30 2016 017 991.7

 

Filed 6/21/16

INSMED

Insmed, Inc.

 

India

 

IR Reg. No. 1184673

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

INSMED

Insmed, Inc.

 

India

 

IR Reg. No.

1205306

 

Filed 4/28/14 (based on U.S. Appl. No. 86103118

Late refusal issued - Argument for Registered status

filed 10/15/15

ARIKAYCE

Insmed, Inc.

 

India

 

IR Reg. No.

1193205

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Response to refusal filed 10/16/15

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

ARYKAYCE

Insmed, Inc.

 

India

 

IR Reg. No.

1193361

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Response to refusal filed 10/16/15

LONSPIRA

Insmed Incorporated

 

India

 

Registration No. 2320390

 

Filed 4/23/12

Registered 9/22/14

VONCERA Insmed Incorporated

 

India

 

Registration No.

2320391

 

Filed 4/23/12

Registered 9/22/14

[g171501kg15i002.jpg]

Lungs design

Insmed, Inc.

 

International Register

 

Registration No.

1252822

 

Registered 5/1/15 (based on US App. No. 86444498)

ARIKACE

Insmed Incorporated

 

International Register

 

Registration No.

919298

 

Registered 3/9/07 (based on US App. No. 77095378)

ARIKAYCE

Insmed, Inc.

 

International Register

 

Registration No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

ARYKAYCE

Insmed, Inc.

 

International Register

 

Registration No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

RIKACIA

Insmed, Inc.

 

International Register

 

Registration No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

INSMED

Insmed, Inc.

 

International Register

 

Registration No.

1184673

 

Registered 11/13/13 (claiming of 6/28/13 priority date)

INSMED

Insmed, Inc.

 

International Register

 

Registration No.

1205306

 

Filed 4/28/14 (based on U.S. Appl. No. 86103118

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

LONSPIRA

Insmed Incorporated

 

International Register

 

Registration No.

1121695

 

Registered 4/24/12

VONCERA

Insmed Incorporated

 

International Register

 

Registration No.

1121781

 

Registered 4/24/12

[g171501kg15i002.jpg]

Lungs design

Insmed, Inc.

 

Japan

 

IR Reg. No.

1252822

 

Registered 5/1/15 (based on US App. No. 86444498)

Statement of Grant of Protection issued 11/26/15

INSMED

Insmed, Inc.

 

Japan

 

IR Reg. No.

1184673

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 7/15/14

INSMED

Insmed, Inc.

 

Japan

 

IR Reg. No.

1205306

 

Registered 4/28/14 (based on U.S. Appl. No. 86103118

Statement of Grant of Protection issued 11/20/14

ARIKAYCE

Insmed, Inc.

 

Japan

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 11/20/14

ARYKAYCE

Insmed, Inc.

 

Japan

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 9/4/14

RIKACIA

Insmed, Inc.

 

Japan

 

IR Reg. No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 9/8/14

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

ARIKACE

Insmed Incorporated

 

Japan

 

IR Reg. No.

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 3/6/08

LONSPIRA

Insmed Incorporated

 

Japan

 

IR Reg. No.

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 2/5/13

VONCERA

Insmed Incorporated

 

Japan

 

IR Reg. No. 

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 2/5/13

ARIKACE
Insmed Incorporated

 

Macedonia

 

IR Reg. No. 

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 6/7/12

LONSPIRA

Insmed Incorporated

 

Macedonia

 

IR Reg. No.

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 8/2/12

VONCERA
Insmed Incorporated

 

Macedonia

 

IR Reg. No.

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 8/2/12

ARIKAYCE
Insmed, Inc.

 

Mexico

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 2/17/15

ARYKAYCE

Insmed, Inc.

 

Mexico

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 2/17/15

RIKACIA

Insmed, Inc.

 

Mexico

 

IR Reg. No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 2/11/15

ARIKACE

Insmed Incorporated

 

Mexico

 

Registration No. 1325228

 

Filed 6/18/12

Registered 10/30/12

LONSPIRA Insmed Incorporated

 

Mexico

 

Registration No.

1325229

 

Filed 6/18/12

Registered 10/30/12

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

[g171501kg15i002.jpg]

Lungs design

Insmed, Inc.

 

Norway

 

IR Reg. No.

1252822

 

Registered 5/1/15 (based on US App. No. 86444498)

Statement of Grant of Protection issued 1/22/16

INSMED

Insmed, Inc.

 

Norway

 

IR Reg. No.

1184673

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 7/23/14

INSMED

Insmed, Inc.

 

Norway

 

IR Reg. No.

1205306

 

Registered 4/28/14 (based on U.S. Appl. No. 86103118

Statement of Grant of Protection issued 1/28/15

ARIKAYCE
Insmed, Inc.

 

Norway

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 9/26/14

ARYKAYCE

Insmed, Inc.

 

Norway

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 1/20/15

RIKACIA

Insmed, Inc.

 

Norway

 

IR Reg. No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 9/26/14

ARIKACE

Insmed Incorporated

 

Norway

 

IR Reg. No.

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 2/1/13

LONSPIRA

Insmed Incorporated

 

Norway

 

IR Reg. No.

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 3/13/13

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

INSMED

Insmed, Inc.

 

Russian Federation

 

IR Reg. No. 

1184673

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 11/20/14

INSMED

Insmed, Inc.

 

Russian Federation

 

IR Reg. No.

1205306

 

Registered 4/28/14 (based on U.S. Appl. No. 86103118

Statement of Grant of Protection issued 6/18/15

ARIKAYCE

Insmed, Inc.

 

Russian Federation

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 1/26/15

ARYKAYCE

Insmed, Inc.

 

Russian Federation

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 1/29/15

RIKACIA

Insmed, Inc.

 

Russian Federation

 

IR Reg. No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 1/8/15

ARIKACE

Insmed Incorporated

 

Russian Federation

 

IR Reg. No.

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 3/20/13

LONSPIRA

Insmed Incorporated

 

Russian Federation

 

IR Reg. No. 

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 6/6/13

VONCERA

Insmed Incorporated

 

Russian Federation

 

IR Reg. No. 

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 6/6/13

ARIKACE

Insmed Incorporated

 

Serbia

 

IR Reg. No. 

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 6/7/12

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

LONSPIRA

Insmed Incorporated

 

Serbia

 

IR Reg. No. 

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 6/13/13

VONCERA

Insmed Incorporated

 

Serbia

 

IR Reg. No. 

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 6/13/13

[g171501kg17i001.jpg] 

Lungs design

Insmed Incorporated

 

South Africa

 

Application No.

2015/11432

 

Filed 5/4/15 (based on US App. No. 86444498)

ARIKAYCE

Insmed, Inc.

 

South Africa

 

Application No.

2014/00184

 

Filed 1/6/14 (claiming of 6/28/13 priority date)

Approved for publication

ARYKAYCE

Insmed, Inc.

 

South Africa

 

Registration No.

2014/00185

 

Filed 1/6/14(claiming of 6/28/13 priority date)

Registered 11/27/15

RIKACIA

Insmed, Inc.

 

South Africa

 

Registration No.

2014/00183

 

Filed 1/6/14 (claiming of 6/28/13 priority date)

Registered 8/27/15

ARIKACE

Insmed Incorporated

 

South Africa

 

Registration No. 

2012/10959

 

Filed 4/26/12 Registered 1/6/14

INSMED

Insmed, Inc.

 

South Africa

 

Application No.

2014/10808

 

Filed 4/29/14 (on the basis of intended use and the priority of US App.
No. 86/103,118) Office action response filed 8/12/15

INSMED

Insmed, Inc.

 

South Africa

 

Registration No.

2013/31724

 

Filed 11/13/13 Registered 6/24/15

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

LONSPIRA

Insmed Incorporated

 

South Africa

 

Registration No.

2012/10961

 

Filed 4/26/12

Registered 1/6/14

VONCERA

Insmed Incorporated

 

South Africa

 

Registration No.

2012/10963

 

Filed 4/26/12

Registered 1/6/14

[g171501kg17i001.jpg]

 Lungs design

Insmed, Inc.

 

South Korea

 

IR Reg. No.

1252822

 

Registered 5/1/15 (based on US App. No. 86444498)

Statement of Grant of Protection issued 1/18/16

INSMED

Insmed, Inc.

 

South Korea

 

IR Reg. No.

1184673

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 6/13/13

INSMED

Insmed, Inc.

 

South Korea

 

IR Reg. No.

1205306

 

Registered 4/28/14 (based on U.S. Appl. No. 86103118

Statement of Grant of Protection issued 3/2/15

ARIKAYCE

Insmed, Inc.

 

South Korea

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 4/27/15

ARYKAYCE

Insmed, Inc.

 

South Korea

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 4/9/15

RIKACIA

Insmed, Inc.

 

South Korea

 

IR Reg. No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 10/27/14

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

ARIKACE

Insmed Incorporated

 

South Korea

 

IR Reg. No.

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 5/6/08

LONSPIRA

Insmed Incorporated

 

South Korea

 

IR Reg. No. 

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 6/20/13

VONCERA

Insmed Incorporated

 

South Korea

 

IR Reg. No. 

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 6/20/13

ARIKAYCE

Insmed, Inc.

 

Switzerland

 

IR Reg. No.

1193205

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

INSMED

Insmed, Inc.

 

Switzerland

 

IR Reg. No. 

1184673

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Provisional refusal issued 1/6/15; Response filed 7/10/15; Appeal filed 1/12/16

INSMED

Insmed, Inc.

 

Switzerland

 

IR Reg. No. 

1205306

 

Filed 4/28/14 (based on U.S. Appl. No. 86103118

Provisional refusal issued 6/2/15; Response filed

9/12/15

ARYKAYCE

Insmed, Inc.

 

Switzerland

 

IR Reg. No.

1193361

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 3/26/15

RIKACIA

Insmed, Inc.

 

Switzerland

 

IR Reg. No.

1192975

 

Registered 12/27/13 (claiming of 6/28/13 priority date)

Statement of Grant of Protection issued 3/26/15

ARIKACE

Insmed Incorporated

 

Switzerland

 

IR Reg. No.

919298

 

Registered 3/9/07

Statement of Grant of Protection issued 6/18/13

LONSPIRA

Insmed Incorporated

 

Switzerland

 

IR Reg. No.

1121695

 

Registered 4/24/12

Statement of Grant of Protection issued 8/9/13

 

--------------------------------------------------------------------------------


 

MARK
Owner

 

COUNTRY

 

APPLICATION/
REGISTRATION
NO.

 

HISTORY & CURRENT STATUS

VONCERA

Insmed Incorporated

 

Switzerland

 

IR Reg. No.

1121781

 

Registered 4/24/12

Statement of Grant of Protection issued 8/9/13

LONSPIRA

Insmed Incorporated

 

Canada

 

Application No. 

1576212

 

Filed 4/23/12 (on the basis of intended use and the priority of US App.
No. 85604091)

Notice of Allowance 2/28/14

VONCERA

Insmed Incorporated

 

Canada

 

Application No. 

1576211

 

Filed 4/23/12 (on the basis of intended use and the priority of US App.
No. 85604083)

RIKACIA

Insmed, Inc.

 

Canada

 

Application No.

1657972

 

Filed 12/27/13 (claiming of 6/28/13 priority date)

Notice of Allowance issued 7/24/15

VONCERA

Insmed Incorporated

 

Mexico

 

Application No. 

1283698

 

Filed 6/18/12

 

Copyrights - None

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BORROWERS’ DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

 

 

 

 

Depository
AC #

 

Financial
Institution

 

Account Type
(Depository /
Securities)

 

Last Month
Ending Account
Balance

 

Purpose of
Account

BORROWER Name/Address:

 

 

 

 

 

 

 

 

 

 

 

 

INSMED INCORPORATED

 

1

 

3810-3271-7310

 

Bank of America

 

Checking

 

$0

 

Clearing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

3810-3271-7307

 

Bank of America

 

Operating

 

$14,143,680.47

 

Operating

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

5S8-01A38-1-6 MSS

 

Bank of America/ML

 

Securities

 

$193,723,325.89

 

Investment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

80-2633-6668

 

PNC

 

 

 

$0

 

New Equity (replacing JPM)

 

 

5

 

TBD

 

PNC

 

Securities

 

$0

 

In Process of Opening

 

 

6

 

753748672 and 753748953

 

JP Morgan

 

Operating and Checking

 

Closed

 

Closed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

423104

 

Bank of America/ML

 

CERTIFICATE OF DEPOSIT

 

$456,630.64

 

LOAN COLLATERAL 2

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWER SUSIDIARY / AFFILIATE COMPANY Name/Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

56284014

 

Bank of America

 

COMMERCIAL

 

€28,537.74

 

INSMED HOLDINGS LIMITED / Ireland

 

 

2

 

56284022

 

Bank of America

 

COMMERCIAL

 

$892.42

 

INSMED HOLDINGS LIMITED / Ireland

 

 

3

 

56285012

 

Bank of America

 

COMMERCIAL

 

€785.38

 

INSMED IRELAND LIMITED

 

 

4

 

56285020

 

Bank of America

 

COMMERCIAL

 

$718,272.13

 

INSMED IRELAND LIMITED

 

 

5

 

32660018

 

Bank of America

 

COMMERCIAL

 

€420,201.06

 

INSMED FRANCE SAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

20449011

 

Bank of America

 

COMMERCIAL

 

€563,476.99

 

INSMED GMBH / Germany

 

--------------------------------------------------------------------------------


 

 

 

 

 

Depository
AC #

 

Financial
Institution

 

Account Type
(Depository /
Securities)

 

Last Month
Ending Account
Balance

 

Purpose of
Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

19638010

 

Bank of America

 

COMMERCIAL

 

€565,114.72

 

INSMED NETHERLANDS B.V.

 

 

8

 

70733011

 

Bank of America

 

COMMERCIAL

 

£223,542.89

 

INSMED LIMITED / UK

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Reference is made to that certain Amended and Restated Loan and Security
Agreement dated September 30, 2016, and all ancillary documents entered into in
connection with such Amended and Restated Loan and Security Agreement all as may
be amended from time to time, (hereinafter referred to collectively as the “Loan
Agreement”) by and among Hercules Capital, Inc., as agent for the Lender (the
“Agent”), the several banks and other financial institutions or entities from
time to time party thereto (collectively, “Lender”), Insmed Incorporated, as the
Administrative Borrower (the “Company”), and the other borrowers from time to
time party thereto (the “Borrowers). All capitalized terms not defined herein
shall have the same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all financial
matters relating to the Borrowers, and is authorized to provide certification of
information regarding the Borrowers; hereby certifies that in accordance with
the terms and conditions of the Loan Agreement, the Borrowers are in compliance
in all material respects for the period ending             with all covenants,
conditions and terms and hereby reaffirms that all representations and
warranties contained therein are true and correct on and as of the date of this
Compliance Certificate with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, after giving effect in all cases to any standard(s) of
materiality contained in the Loan Agreement as to such representations and
warranties.  Attached are the required documents supporting the above
certification.  The undersigned further certifies that these are prepared in
accordance with GAAP (except to the extent otherwise permitted under the Loan
Agreement) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT

 

REQUIRED

 

CHECK IF
ATTACHED

 

 

 

 

 

Interim Financial Statements

 

Monthly within 30 days

 

 

 

 

 

 

 

Interim Financial Statements

 

Quarterly within 40 days

 

 

 

 

 

 

 

Audited Financial Statements

 

FYE within 150 days

 

 

 

The undersigned hereby also confirms the accounts disclosed in the Loan
Agreement represent all depository accounts and securities accounts presently
open in the name of each Borrower or Borrower Subsidiary/Affiliate, as
applicable.

 

--------------------------------------------------------------------------------


 

 

Very Truly Yours,

 

 

 

INSMED INCORPORATED,

 

as Administrative Borrower

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[  ], and is entered into by and between                  ., a
            corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”).

 

RECITALS

 

A.  Subsidiary’s Affiliate, Insmed Incorporated (“Company”) [has entered/desires
to enter] into that certain Amended and Restated Loan and Security Agreement
dated September 30, 2016, with the several banks and other financial
institutions or entities from time to time party thereto as lender
(collectively, “Lender”) and the Agent, as such agreement may be amended (the
“Loan Agreement”), together with the other agreements executed and delivered in
connection therewith;

 

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1.              The recitals set forth above are incorporated into and made part
of this Joinder Agreement.  Capitalized terms not defined herein shall have the
meaning provided in the Loan Agreement.

 

2.              By signing this Joinder Agreement, Subsidiary shall be bound by
the terms and conditions of the Loan Agreement the same as if it were a Borrower
(as defined in the Loan Agreement) under the Loan Agreement, mutatis mutandis,
provided however, that (a) with respect to (i) Section 5.1 of the Loan
Agreement, Subsidiary represents that it is an entity duly organized, legally
existing and in good standing under the laws of [        ], (b) neither the
Agent nor Lender shall have any duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other Loan
Documents, (c) that if Subsidiary is covered by Company’s insurance, Subsidiary
shall not be required to maintain separate insurance or comply with the
provisions of Sections 6.1 and 6.2 of the Loan Agreement, and (d) that as long
as Company satisfies the requirements of Section 7.1 of the Loan Agreement,
Subsidiary shall not have to provide Agent separate Financial Statements.  To
the extent that the Agent or Lender has any duties, responsibilities or
obligations arising under or related to the Loan Agreement or the other Loan
Documents, those duties, responsibilities or obligations shall flow only to
Company and not to Subsidiary or any other Person or entity.  By way of example
(and not an exclusive list): (i) the Agent’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed among Company, the
Agent and Lender shall be deemed provided to Subsidiary; (ii) Lender’s providing
an Advance to Company shall be deemed an Advance to Subsidiary; and
(iii) Subsidiary shall have no right to request an Advance or make any other
demand on Lender except as expressly provided in the Loan Agreement.

 

3.              Subsidiary agrees not to certificate its equity securities
without delivery of such equity securities to the Agent in order to perfect the
Agent’s security interest in such equity securities.

 

4.              Subsidiary acknowledges that it benefits, both directly and
indirectly, from the Loan Agreement, and hereby waives, for itself and on behalf
on any and all successors in interest (including without limitation any assignee
for the benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims,

 

--------------------------------------------------------------------------------


 

rights or defenses to the enforcement of this Joinder Agreement on the basis
that (a) it failed to receive adequate consideration for the execution and
delivery of this Joinder Agreement or (b) its obligations under this Joinder
Agreement are avoidable as a fraudulent conveyance.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

 

 

[                                 ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

 

HERCULES CAPITAL, INC.,

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile:  650-473-9194
Telephone:  650-289-3060

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301

 

Re:  Amended and Restated Loan and Security Agreement dated September 30, 2016
(the “Agreement”), by and among Insmed Incorporated (the “Administrative
Borrower”) and the other Borrowers from time to time party thereto, and Hercules
Capital, Inc., as agent and the lenders party thereto (collectively, “Lender”)

 

In connection with the above referenced Agreement, the Administrative Borrower
hereby authorizes the Agent to initiate debit entries for (i) the periodic
payments due under the Agreement and (ii) reasonable, invoiced out-of-pocket
legal fees and costs incurred by the Agent or Lender pursuant to Section 11.11
of the Agreement to the Administrative Borrower’s account indicated below.  The
Administrative Borrower authorizes the depository institution named below to
debit to such account.

 

DEPOSITORY NAME

BRANCH

 

 

CITY

STATE AND ZIP CODE

 

 

TRANSIT/ABA NUMBER

ACCOUNT NUMBER

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

 

 

(Borrower)(Please Print)

 

 

By:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENTS

 

EXISTING TERM LOANS

 

Lender

 

Existing Term
Loans(1)

 

 

 

 

 

Hercules Capital, Inc.

 

$

            

 

Hercules Capital Funding Trust 2012-1

 

$

            

 

Total

 

$

25,000,000

 

 

CLOSING DATE TERM LOANS

 

Hercules Capital, Inc.

 

$

            

 

Hercules Capital Funding Trust 2012-1

 

$

            

 

Total

 

$

10,000,000

 

 

--------------------------------------------------------------------------------

(1)  Fully funded on the Original Closing Date

 

--------------------------------------------------------------------------------


 

Schedule 1 Subsidiaries

 

Name

 

Jurisdiction of Formation

Celtrix Pharmaceuticals, Inc.

 

Delaware

Insmed Limited

 

England and Wales

Insmed Netherlands B.V.

 

The Netherlands

Insmed France SAS

 

France

Insmed Germany GmbH

 

Germany

Insmed Ireland Limited

 

Ireland

Insmed Holdings Limited

 

Ireland

 

--------------------------------------------------------------------------------


 

Schedule 1A Existing Permitted Indebtedness

 

Equipment Leases (in each case, Insmed Incorporated is the lessee)

 

·                  Lessor: US Bancorp

·                  Description: Lab Equipment

·                  Value: $38,510

·                  Date of contract: 11/17/2008

·                  Final payment 10/17/13

·                  Balance @ 6/17/12 $9,017.06

 

·                  Lessor: General Electric Capital Corporation

·                  Description: Lab Equipment

·                  Value: $177,650

·                  Date of contract: 07/22/2008

·                  Final payment 08/01/13

·                  Balance @ 6/01/12 $49,465.49

 

·                  Lessor: Ricoh Equipment Financing

·                  Description: Printer

·                  Value: $4,263

·                  Date of contract: 02/05/2008

·                  Final payment 02/01/13

·                  Balance @ 6/20/12 $3,920

 

--------------------------------------------------------------------------------


 

Schedule 1B Existing Permitted Investments

 

Bank of America/Merrill Lynch Investments as of 07/31/2016

 

COB Date

 

Security #

 

Symbol

 

CUSIP #

 

Security Description

 

Account
Nickname

 

Account
Registration

 

Account #

 

Quantity

 

Price ($)

 

Value ($)

 

6/19/2012

 

9HTT2

 

—

 

998911UC3

 

BBIF MONEY FUND

 

INSMED

 

WCMA

 

5VL-02045

 

402,596

 

1

 

402,596.00

 

6/19/2012

 

95RA9

 

—

 

998916FP0

 

PREFERRED DEPOSIT (BUS)

 

INSMED

 

WCMA

 

5VL-02045

 

8,348,481

 

1

 

8,348,481.00

 

 

 

 

 

 

 

 

 

Cash

 

 

 

 

 

 

 

 

 

 

 

0.43

 

 

 

 

 

 

 

 

 

Subtotal cash & Money accounts

 

 

 

 

 

 

 

 

 

 

 

8,751,077.43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/19/2012

 

9H1D9

 

NSTMX

 

19765H362

 

COLUMBIA SHORT TERM BOND

 

INSMED

 

WCMA

 

5VL-02045

 

496,504.88

 

9.92

 

4,925,328.38

 

6/19/2012

 

9KT56

 

DTINX

 

245912506

 

DELAWARE LIMITED TERM

 

INSMED

 

WCMA

 

5VL-02045

 

552,104.53

 

8.94

 

4,935,814.48

 

6/19/2012

 

9EGO2

 

DIMIX

 

261918502

 

DREYFUS SHORT INTERMED

 

INSMED

 

WCMA

 

5VL-02045

 

320,199.48

 

13.3

 

4,258,653.03

 

6/19/2012

 

9KWW1

 

FMUSX

 

31417P858

 

FEDERATED MUNICIPAL

 

INSMED

 

WCMA

 

5VL-02045

 

490,576.46

 

10.05

 

4,930,293.43

 

6/19/2012

 

97K22

 

FSXIX

 

315807859

 

FIDELITY ADV SH FIXED

 

INSMED

 

WCMA

 

5VL-02045

 

530,709.74

 

9.29

 

4,930,293.43

 

6/19/2012

 

3.10E+51

 

SHY

 

464287457

 

ISHARES BARCLYS 1-3 YEAR

 

INSMED

 

WCMA

 

5VL-02045

 

5,000

 

84.39

 

421,950.00

 

6/19/2012

 

9HUY1

 

HLLVX

 

4812C1330

 

JP MORGAN SHORT DURATION

 

INSMED

 

WCMA

 

5VL-02045

 

449,024.90

 

10.98

 

4,930,293.43

 

6/19/2012

 

9KWP2

 

FLTIX

 

670678648

 

NUVEEN SHORT TERM BOND

 

INSMED

 

WCMA

 

5VL-02045

 

496,504.88

 

9.94

 

4,935,258.48

 

6/19/2012

 

9PK01

 

PTSPX

 

72201M594

 

PIMCO SHORT-TERM FUND

 

INSMED

 

WCMA

 

5VL-02045

 

503,091.17

 

9.81

 

4,935,324.34

 

6/19/2012

 

9MQE2

 

TSYYX

 

89155T664

 

TOUCHSTONE ULTRA SHORT

 

INSMED

 

WCMA

 

5VL-02045

 

516,261.09

 

9.55

 

4,930,293.43

 

6/19/2012

 

31L60

 

BSV

 

921937827

 

VANGUARD SHORT TERM BOND

 

INSMED

 

WCMA

 

5VL-02045

 

5,000

 

81.07

 

405,350.00

 

 

 

 

 

 

 

 

 

Subtotal investments

 

 

 

 

 

 

 

 

 

 

 

44,538,852.43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

53,289,929.86

 

 

Bank of America Certificate of Deposits as of 07/31/2016 (and related Letters of
Credit)

 

Total Balance $456,630.64, detailed as follows:

 

$200,000.00 Matures 02/01/17 — Rate 0.75%

 

$256,630.64 Matures 06/16/17 — Rate 0.85%

 

Investments in Stock resulting from out licensing of non core assets

 

·                  NAPO agreement dated January 5, 2007

·                  Product: Masoprocal (INS 18) Diabetes, Cardiac and metabolic
diseases

·                  Consideration received to date: 270,611 shares of NAPO Common
stock

·                  Other stock grants based on NAPO achieving certain
developmental milestones

·                  TriAct agreement dated December 20, 2010

·                  Product: Masoprocal (INS 18) for all other areas excluding
NAPO field of use

·                  Consideration received to date: 500,000 shares of TriAct
Common stock

·                  Other stock grants based on TriAct achieving certain
developmental milestones

 

--------------------------------------------------------------------------------


 

Schedule 1C Existing Permitted Liens

 

None, except in respect of the equipment which is the subject of the leases
disclosed in Schedule 1A.

 

--------------------------------------------------------------------------------


 

Schedule 5.3 Consents, Etc.

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.5 Actions Before Government Authorities

 

Name of Claimant

 

Hoey v. Insmed Incorporated, et al.

 

Amount and Description

 

On July 15, 2016, a purported class action lawsuit was filed in the U.S.
District Court for the District of New Jersey against us and certain executive
officers: Hoey v. Insmed Incorporated, et al. The complaint includes allegations
that, during the class period between March 18, 2013 and June 8, 2016, we and
certain executive officers violated Section 10(b) of the Securities Exchange Act
of 1934 (the “Exchange Act”), Rule 10b-5 promulgated thereunder, and
Section 20(a) of the Exchange Act in making various statements related to the
European MAA of ARIKAYCE with the EMA. The complaint seeks unspecified damages.

 

--------------------------------------------------------------------------------


 

Schedule 5.8 Tax Matters

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.9 Intellectual Property Claims

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.10 Intellectual Property

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.11 Borrower Products

 

IPLEX

 

SETTLEMENT, LICENSE AND DEVELOPMENT AGREEMENT , dated March 5, 2007 by and
between Tercica, Inc., Genentech Inc. and Insmed Inc.  Pursuant to this
Agreement, Tercica and Genentech agreed to withdraw a pending litigation against
the Parent in consideration of the Parent’s agreement to withdraw its Iplex
product from the market for a short period of time, and to develop such product
only in certain named indications with opt-ins for Tercica and Genentech.  The
Parent is no longer developing the Iplex product, and has no present intention
of resuming such development.

 

--------------------------------------------------------------------------------


 

Schedule 5.14 Capitalization

 

1.              Insmed Incorporated

 

Capitalization Table as at June 20, 2012

 

Authorized Common Stock

 

500,000,000

 

 

 

 

 

Authorized Preferred Stock

 

200,000,000

 

 

 

 

 

Common Stock issued & outstanding

 

24,874,852

 

 

 

 

 

Common Stock issuable persuant to options, purchases, awards & plans

 

2,069,549

 

 

 

 

 

Common Stock available for issue

 

473,055,599

 

 

 

 

 

Preferred Stock available for issue

 

200,000,000

 

 

2.              Celtrix Pharmaceuticals, Inc.

 

5,000 common shares authorized; 5,000 shares issued and outstanding, all owned
by Insmed Incorporated.

 

--------------------------------------------------------------------------------